Citation Nr: 1230755	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  01-02 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for an acquired psychiatric disability, to include posttraumatic stress disorder and dysthymia, prior to June 16, 2003.

2.  Entitlement to a rating in excess of 50 percent for an acquired psychiatric disability, to include posttraumatic stress disorder and dysthymia, prior to October 6, 2009.

3.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to September 21, 2010.

4.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine on and after September 21, 2010.


REPRESENTATION

Veteran represented by:	AMVETS
ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois.  During the pendency of this appeal, the Veteran's case was transferred to the Regional Office located in Indianapolis, Indiana (RO).

In September 2010, the Board remanded a claim of entitlement to a rating in excess of 30 percent for dysthymic disorder prior to June 16, 2003, and a claim of entitlement to a rating in excess of 50 percent for dysthymic disorder on and after June 16, 2003.  In February 2010, based on findings from a December 2009 VA examination, the RO issued a rating decision wherein posttraumatic stress disorder (PTSD) was found to be related to the Veteran's service-connected dysthymic disorder.  Although not explicitly stated in the February 2010 rating decision, the RO effectively re-characterized the Veteran's service-connected dysthymic disorder to include PTSD.  A 100 percent rating was assigned to the Veteran's service-connected "dysthymic disorder," with an effective date of October 6, 2009.  The Veteran's claim was then re-adjudicated in an April 2012 supplemental statement of the case before remittal to the Board for further appellate review.  Based on the above adjudicative history, the Board finds that the Veteran's service-connected psychiatric disability is most appropriately captioned and evaluated as an acquired psychiatric disability, to include PTSD and dysthymic disorder, and will be addressed as such herein.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  Additionally, as a 100 percent rating is the maximum rating available for an acquired psychiatric disability, to include PTSD and dysthymic disorder, the issue as to whether an increased rating is warranted on and after October 6, 2009, is moot and, thus, will not be considered herein.  See AB v. Brown, 6 Vet. App. 35, 39 (1993)(holding that a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In September 2010, the Board remanded a claim of entitlement to a rating in excess of 10 percent for low back syndrome.  In April 2012, the RO issued a rating decision wherein a 20 percent rating was assigned to degenerative disc disease of the lumbar spine on and after September 21, 2010.  As such, the Board has re-captioned the Veteran's claim to reflect the April 2012 rating decision.


FINDINGS OF FACT

1.  Prior to June 16, 2003, the Veteran's acquired psychiatric disability, to include PTSD and dysthymic disorder, was manifested by sleep difficulties; nightmares; intrusive thoughts or memories about military service; flashbacks; hypervigilance; anger; bouts of rage; depression; depressed mood; anxiety; paranoia; one instance of homicidal ideations; one instance of suicidal ideations; avoidance of crowds; severe social withdrawal; impulsivity; and feelings of being "up tight" and "stressed out," with Global Assessment of Functioning scores of 65, 60 or 61, and 40.

2.  Prior to October 6, 2009, the Veteran's acquired psychiatric disability, to include PTSD and dysthymic disorder, was manifested by:  flashbacks; irritability; a short temper; anger; anxiety; depression; crying; sleep difficulties, including insomnia; nightmares; night sweats; feelings of insecurity and inferiority; low energy; mood swings, but full-ranging mood; intrusive thoughts; "elaborate" and "exhausting" hypervigilance and hyperarousal; some vague paranoid ideation; problems with understanding, remembering, and carrying out detailed instructions, but grossly intact short and long term memory; infrequent intrusive thoughts; impaired impulse control; avoidance of crowds; increased startle responses; an affect that was congruous with thought content, full-ranging, and appropriate; no indications of a psychotic process; no audio or visual hallucinations or delusions; abstraction abilities grossly intact for the most part; no suicidal or homicidal ideations and/or plans; judgment and concentration intact; and GAF scores that predominately ranged from 50 to 60, and isolated GAF scores of 68, 42, and 32.

3.  Prior to September 23, 2002, the Veteran's degenerative disc disease of the lumbar spine was manifested by pain that was sometimes severe, that increased with changes in the weather, and that caused sleeping difficulties, but, did not radiate to his lower extremities; no vertebral or paravertebral tenderness; flexion from zero to 90 degree, during which there was slight scoliosis; extension from zero to 25 degrees, which was not limited by pain; right and left lateral flexion from zero to 25 degrees, which was not limited by pain; and right and left lateral rotation from zero to 45 degrees, which was not limited by pain; a 10-day period of incapacitation; subjective reports of incapacitating episodes two to three times each year; and no neurological symptoms.

4.  The record did not include relevant evidence dated from September 23, 2002 to September 25, 2003, wherein the severity of the Veteran's degenerative disc disease of the lumbar spine was assessed.

5.   From September 25, 2003 to September 21, 2010, the Veteran's degenerative disc disease of the lumbar spine was manifested by pain; "severe" degenerative disc disease at L5-S1; mild central spinal canal narrowing at L4-L5; mild right neural foraminal stenosis at L4-L5; L5-S1bilateral foraminal stenosis and patent central canal; mild straightening of the lumbar spine; paraspinal tenderness; no muscle spasm; no kyphosis or scoliosis; no atrophy or asymmetry; forward flexion to between 63 and 90 degrees; extension to between 20 and 30 degrees; bilateral lateral flexion to between 21 and 30 degrees; bilateral lateral flexion/extension to between 21 and 30 degrees.  

6.   From September 25, 2003 to September 21, 2010, the Veteran's degenerative disc disease of the lumbar spine was not shown to be manifested by neurological symptoms or disorders, including lower extremity radiculopathy and bowel or bladder dysfunction.

7.  On and after September 21, 2010, the Veteran's degenerative disc disease of the lumbar spine was manifested by pain; degenerative changes; forward flexion from zero to 60 degrees, with pain at 60 degrees; extension from zero to 10 degrees, with pain at 10 degrees; lateral flexion and rotation from zero to 10 degrees, with pain at 10 degrees, bilaterally; no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups; negative straight leg raise testing, bilaterally; hypoactive, but equal deep tendon reflexes; and no incapacitating episodes.

8.  On and after September 21, 2010, the Veteran's degenerative disc disease of the lumbar spine was not shown to be manifested by neurological symptoms or disorders, including lower extremity radiculopathy and bowel or bladder dysfunction.


CONCLUSIONS OF LAW

1.  Prior to June 16, 2003, the criteria for a rating in excess of 30 percent for acquired psychiatric disability, to include PTSD and dysthymic disorder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & West 2002); 38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9433 (2011).

2.  Prior to October 6, 2009, the criteria for a rating in excess of 50 percent for acquired psychiatric disability, to include PTSD and dysthymic disorder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9433 (2011).

3.  Prior to September 21, 2010, the criteria for a rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5293(on and before September 22, 2002); Diagnostic Code 5293 (September 23, 2002 to September 25, 2003); Diagnostic Code 5243 (2011).

4.  On and after September 21, 2010, the criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's September 1999, May 2003, February 2005, May 2005, and August 2006 letters to the Veteran, and the February 2001 statement of the case and the October 2003, September 2005, May 2007, January 2008 supplemental statements of the case satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the above-listed letters, statement of the case, and supplemental statements of the case constructively notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disabilities, the different types of evidence available to substantiate his claims for a higher rating, the need to submit evidence of how such worsening effected his employment, and the requirements to obtain higher ratings.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  

Subsequent to receiving the above listed documents, the Veteran's claims were re-adjudicated in an April 2012 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  For these reasons, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including ample opportunity to present pertinent evidence.  Consequently, the content requirements of the notice VA is to provide have been met, and, thus, no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, his identified private treatment records, and his Social Security Administration records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran underwent VA examinations in June 2003 and March 2007 in order to ascertain the severity of his acquired psychiatric disability, to include PTSD and dysthymic disorder.  Additionally, the Veteran underwent VA examinations in October 1999, March 2007, and September 2010, in order to ascertain the nature and/or severity of his service connected degenerative disc disease of the lumbar spine.  Each of the examiners reviewed the Veteran's claims file, and considered the Veteran's statements, and relevant VA and private treatment records, all of which allowed for fully informed evaluations of the claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that the Veteran has been provided adequate VA examinations with respect to the above-captioned claims.  

During the extensive adjudicative history for the above-captioned claims, the Veteran has been provided ample opportunity to submit or identify supportive evidence.  Moreover, as discussed above, the RO sent the Veteran a letter in September 2010 wherein he was asked to submit any relevant information of evidence in support of his claims.  Further, Virtual VA included VA treatment records dated as recently as April 2012.  Consequently, the Board finds that there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from August 1968 to July 1985.  In May 1999, the Veteran submitted claims of entitlement to ratings in excess of those already assigned to his service-connected acquired psychiatric disability, to include PTSD and dysthymic disorder, and lumbar spine degenerative disc disease.  The extensive adjudicative history associated with both of these claims need not be repeated here.  It is sufficient to state that, in September 2010, the Board remanded a claim of entitlement to a rating in excess of 30 percent for dysthymic disorder prior to June 16, 2003; a claim of entitlement to a rating in excess of 50 percent for dysthymic disorder on and after June 16, 2003; and a claim of entitlement to a rating in excess of 10 percent for low back syndrome.  Therein, the Board directed the RO to afford the Veteran the opportunity to submit or identify any relevant evidence not already associated with the claims file.  Further, the Board directed the RO to afford the Veteran a VA examination in order to ascertain the nature of his service-connected back disability, specifically, whether it was a singular disorder or comprised two distinct disorders.  The Board then directed the RO to adjudicate the Veteran's claims, to include consideration of evidence that was in VA's constructive possession, but was not associated with the Veteran's claims file at the time of a previous Board decision.  This evidence was comprised of treatment reports generated by the VA Outpatient Clinic located in Crownpoint, Indiana, and were dated from April 2005 to January 2007.

For reasons unknown to the Board, in February 2010, the RO issued a rating decision wherein the rating assigned to the Veteran's service-connected dysthymic disorder was increased to 100 percent, effective October 6, 2009.  In so doing, the RO relied upon findings from a December 2009 VA examination wherein the examiner rendered a diagnosis of PTSD that was related to the Veteran's service-connected dysthymic disorder.  As discussed above, the Board found that the RO effectively re-characterized the Veteran's service-connected psychiatric disability as an acquired psychiatric disability, to include PTSD and dysthymic disorder.  Consequently, the Board has re-captioned the Veteran's claim to reflect to the February 2010 rating decision.

In accordance with the Board's remand, the RO sent the Veteran a letter in September 2010 wherein he was requested to submit any relevant information or evidence.  The Veteran was then afforded a VA examination that same month in order to ascertain the nature of his service-connected back disability and the severity thereof.  The examiner reviewed the Veteran's relevant history, administered a thorough clinical examination, and rendered a diagnostic opinion that addressed the salient issue presented by the Veteran's claim.  In particular, the examiner diagnosed the Veteran's service-connected back disability as a singular disability, namely degenerative disc disease of the lumbar spine.  Thereafter, in April 2012, the RO issued a rating decision wherein the rating assigned to the Veteran's service-connected degenerative disc disease of the lumbar spine was increased to 20 percent, effective September 21, 2010.  The Veteran's claims were then readjudicated in an April 2012 supplemental statement of the case, wherein all the relevant evidence of record was considered, including treatment records from the Crownpoint, Indiana VA Outpatient Clinic dated from April 2005 to January 2007.  The Veteran's claims were then remitted to the Board for further appellate review.  Based on the above, the Board finds that the RO substantially complied with the directives of the September 2010 remand and, thus, a remand for corrective action is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board will address the merits of the Veteran's claims herein.

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of a claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms, which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2011).  Therefore, with respect to each of the claims herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

I.  An Acquired Psychiatric Disability, to Include PTSD and Dysthymic Disorder

As discussed above, in September 2010, the Board remanded a claim of entitlement to rating in excess of 30 percent for dysthymic disorder prior to June 16, 2003, and a claim of entitlement to a rating in excess of 50 percent on and after June 16, 2003.  In February 2010, the RO issued a rating decision wherein it was determined that PTSD was related to the Veteran's service-connected dysthymic disorder based on the findings from a December 2009 VA examination.  Herein, the Board re-captioned the Veteran's service-connected psychiatric disability as an acquired psychiatric disability, to include PTSD and dysthymic disorder.  In the February 2010 rating decision, the rating assigned to the Veteran's service-connected acquired psychiatric disability, to include PTSD and dysthymic disorder, was increased to 100 percent, effective October 6, 2009.  Thus, the February 2010 rating decision effectively transformed the issues on appeal into a claim of entitlement to a rating in excess of 30 percent for an acquired psychiatric disability, to include PTSD and dysthymic disorder, prior to June 16, 2003, and entitlement to a rating in excess of 50 percent for an acquired psychiatric disability, to include PTSD and dysthymic disorder, prior to October 6, 2009.  In an April 2012 supplemental statement of the case, these ratings were maintained, and the claims have been remitted to the Board for further appellate review.  The issue of entitlement to an increased rating on and after October 6, 2009 for an acquired psychiatric disability, to include PTSD and dysthymic disorder, is moot as the maximum rating has already been assigned.  AB, 6 Vet. App. at 39.  As such, this issue will not be considered herein on either a schedular or an extraschedular basis.

As service connection has been granted for an acquired psychiatric disability, to include PTSD and dysthymic disorder, symptoms associated with both PTSD and dysthymic disorder will be considered by the Board throughout the pendency of this appeal.  The Veteran's service-connected acquired psychiatric disability, to include PTSD and dysthymic disorder, has been assigned ratings pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9433.  Although PTSD is typically evaluated pursuant to a different diagnostic code (38 C.F.R. § 4.130, Diagnostic Code 9411 (2011)), both PTSD and dysthymic disorder are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  As such, a separate evaluation under Diagnostic Code 9411 is not warranted and will not be undertaken herein.  38 C.F.R. §§ 4.14, 4.125 (2011); see Estaban v. Brown, 6 Vet. App. 259 (1994)(holding that, in cases where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps).

According to the General Rating Formula for Mental Disorders, a 10 percent rating is warranted when the evidence demonstrates occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks, weekly or less often; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events.  Id.

A 50 percent rating is warranted for dysthymic disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

A.  Entitlement to a Rating in Excess of 30 Percent for an Acquired Psychiatric Disability, to Include PTSD and Dysthymic Disorder, Prior to June 16, 2003

Although occurring before the relevant time period, the Board finds instructive VA Medical Center reports demonstrating that the Veteran was hospitalized from February 28, 1997 to March 10, 1997.  At the time of admission, the Veteran endorsed problems with anger, specifically directed at a supervisor at work.  The Veteran stated that he "could and would" harm this supervisor due to his anger.  A mental status examination upon admission revealed the following symptoms:  depressed mood; constricted affect; homicidal ideations; a 6-month history of intermittent illusions and visual hallucinations, described as "shadowy figures"; and nightmares.  Upon discharge, the diagnoses were rule out impulse control disorder, not otherwise specified; and poly-substance dependence, in remission, with a GAF score "estimated to be" 50.  Despite the GAF score, a mental status examination upon discharge demonstrated the following symptoms:  well-groomed; able to converse fluently; good eye contact; pleasant; cooperative; no abnormal movement, retardation, or ticks; non-agitated; non-pressured speech of a normal volume and content; euthymic mood and affect, with affect being stable and appropriate with full range; logical, goal-directed thought process and content; no delusion; no hallucinations; alert, awake; oriented; and a full, intact memory.

According to an August 1998 VA treatment report, the Veteran's past medical history was significant for PTSD and anxiety.  During a brief clinical examination, the Veteran was "pleasant" and "talking constantly."  

A November 1998 VA treatment report indicated that there was a questionable history of PTSD and/or schizophrenia.  The Veteran detailed his alcohol consumption habits and his family medical history, and stated that he had "no complaints."  No psychiatric diagnosis or assessment was rendered.

A December 1998 VA treatment report demonstrated that the Veteran appeared for a routine appointment.  The Veteran was deemed alert and oriented, and in no acute distress.

Private treatment reports, dating from January 1999 to April 2000, demonstrated ongoing assessments of depression and anxiety, but with no specific complaints as to either symptom.  

A March 1999 VA treatment report resulted in a diagnosis of intermittent outbursts, and a GAF score of 65 was assigned.  However, a follow-up examination in March 1999 resulted in a diagnosis of personality disorder, not otherwise specified, with paranoid and borderline features.  These features may have been related to the presence of chronic PTSD symptoms and the characterologic changes associated with these symptoms.  A GAF score of 40 was assigned.

In June 1999, the Veteran submitted a statement wherein he asserted that he was hospitalized for his service-connected "schizophrenia condition" at a VA facility approximately 4 months prior.

In October 1999, the Veteran underwent a VA examination pursuant to a claim of entitlement to service connection for PTSD.  During the examination, the Veteran reported that he was divorced, employed by the U.S. Postal Service, and that he lived alone.  He further reported that he had been hospitalized on "several" occasions in 1970s due to difficulty controlling his anger.  The Veteran then provided details as to his inservice Military Occupational Specialties.  With regard to his symptoms, the Veteran complained of nightmares, depression, and difficulty controlling his anger.  The examiner also determined that the Veteran experienced the following symptoms:  paranoia; suicidal ideations; and depression, but that there was no impairment of thought process or communication; no delusions or hallucinations; and no inappropriate behavior.  Further, the examiner determined that the Veteran was able to maintain personal hygiene; was oriented to person, place, and time; demonstrated good memory, both short- and long-term; and spoke clearly.  Ultimately, the diagnosis was depressive disorder.  A GAF score was assigned, but, because of illegibility, the Board is unable to discern if the score was a 60 or 61.  The examiner also indicated that the Veteran experienced a psychosocial and environmental problem (Axis IV) of "severe" social withdrawal.

A private treatment report dated in July 2000 showed that the Veteran stated that he was not working secondary to depression.  The assessment was anxiety.  

A March 2001 private report demonstrated complaints of difficulty sleeping, with a history of four to five nights.  The Veteran apparently attributed this difficulty to his anniversary of being out of the Vietnam War.

A September 2001 private treatment report demonstrated no complaints of psychiatric symptoms.  Despite this, the diagnosis was depression.  Similarly, in a November 2001 private treatment record included a diagnosis of depression and anxiety despite no complaints.  According to private treatment records dated in December 2001, January 2002, and August 2002, the diagnosis was anxiety without complaints.

According to an August 2002 VA treatment report, the Veteran requested psychiatric treatment because he felt "like he [was] going to hurt someone," but denied homicidal and suicidal ideations.  The Veteran was considered to be "articulate," intelligent," and possessing "considerable insight."  Further, he denied a history of psychiatric difficulties, and denied illicit drug and alcohol use.  No psychotic symptoms were present.  The Veteran was referred for further mental health management.

Another VA treatment report dated on the same day in August 2002 demonstrated that the Veteran requested psychiatric treatment due to feeling "up tight [and] stressed out."  He denied suicidal and homicidal ideations.  A brief assessment revealed that the Veteran was alert, oriented, and in no acute distress.

A September 2002 VA treatment report demonstrated that the Veteran appeared for a scheduled appointment in order to transition from a prescription medication to another due to side effects.  The Veteran's regular psychiatrist was unavailable, so he was seen by a different doctor.  After a 10-minute encounter, the diagnosis was depression, not otherwise specified.  No specific symptoms or complaints were referenced beyond the side effects of his medication.

A VA treatment report dated later in September 2002 showed that the Veteran was seen on an unscheduled appointment for medication management and supportive counseling for depression, not otherwise specified.  During the session, the Veteran denied suicidal ideations, homicidal ideations, illicit drug use, and alcohol use.

A September 2002 VA treatment report demonstrated that the Veteran had been on leave from work at the U.S. Postal Service since August 21, 2002 due to his "growing hostility and rage at fellow workers and supervisor."  The doctor reported that the Veteran had been hospitalized "many times" in the 1970s for substance abuse and "rage attacks."  The doctor indicated that the Veteran served on active duty for 16 years, but did not retire from the military most likely due to poor impulse control and substance abuse.  According to the doctor, the Veteran was hospitalized at a VA facility sometime in 1997 for "rage," but was not prescribed any medications.  The Veteran reported that an "episode" of depression started in August 2002, after which his medication was changed.  He appeared on this occasion to assess his progress since then, and to obtain a note demonstrating that he was capable of returning to work.  During the examination, the Veteran described himself as euthymic, but endorsed repeat episodes of depression in the past.  He reported that, for the first week of his leave from work, he remained in bed, but that he was no longer in an "irritable state," and denied that he would hurt someone knowing that doing so would lead to his incarceration.  The Veteran stated that service connection had been granted for schizophrenia, but denied any "[first] rank" symptoms (i.e., symptoms that distinguish schizophrenia from other psychiatric disorders).  The doctor found that the Veteran was not at risk to harm others at this time and was given a note to return to work.  He was scheduled for follow-up appointments.

Another September 2002 VA treatment report showed that the Veteran treated for depression.  During the session, the Veteran reported that he continued to deal with a deteriorating marriage and his job with the U.S. Postal Service.  He was mildly depressed and anxious, but denied suicidal ideations, homicidal ideations, illicit drug use, and alcohol use.  The assessment was depression with anxiety.

According to an October 2002 VA treatment report, the Veteran was seen for medication management and supportive counseling for PTSD and depression.  The Veteran reported ongoing difficulties with sleep due to nightmares, and difficulties with thoughts returning to combat experiences.  He denied suicidal ideations, homicidal ideations, illicit drug use, and alcohol use.  The assessment was "stable."

A November 2002 VA treatment report showed that the Veteran reported serving on active duty for more than 16 years, and asserted that he was "railroaded."  Specifically, the Veteran stated that he was "driven out" of active duty service and harassed because he was "making waves" while acting in the capacity of an Equal Employment Opportunity person.  A later dated November 2002 VA treatment report demonstrated ongoing counseling for depression, and continued denials of suicidal ideations, homicidal ideations, illicit drug use, and alcohol use.  The assessment was "stabilizing."

A December 2002 VA treatment report demonstrated that the Veteran reported being arrested and was in jail for 9 days.  The exact nature of the offense was not provided, but it concerned an order of protection being placed on him by his ex-girlfriend.  He eventually pleaded guilty to an offense lesser than domestic abuse, which carried with it mandatory anger management classes.  The Veteran denied experiencing an anger management problem and denied having a substance abuse problem, blaming PTSD instead.  Despite this encounter with law enforcement and the ensuing jail time, the Veteran was in "remarkabl[y] good spirits," and was smiling and "bantering" about events at his family's Thanksgiving celebration among other things.  The Veteran also stated that he was planning to retire in April 2003.  The examiner opined that the Veteran's motivation in pursuing additional VA treatment may be to increase his income during his retirement.

A VA treatment report dated later in December 2002, demonstrated that the Veteran produced a copy of his DD 214.  The examiner told the Veteran that evidence had been reviewed that showed previous hospitalizations in the military for substance abuse, and evidence that showed a history of domestic abuse.  The Veteran "minimized" his history of substance abuse and stated that substance abuse was not presently a problem.  He also explained that he never should have married his second spouse, as she was the person involved in his domestic abuse.  He reported that his marriage to his first spouse was "solid," but that she had died due to asthma.  The Veteran also stated that he did not want to wait until April 2003 to retire, and instead decided to resign, citing "hassles" in the work environment being too difficult.  The examiner stated that it seemed very unlikely that the Veteran could have ever been provided a diagnosis of schizophrenia, as there was no present evidence of such.  The examiner postulated that any such diagnosis must have been rendered during the period when the Veteran was abusing alcohol, as it would have "cloud [ed] the picture."

Another December 2002 VA treatment report demonstrated that the Veteran reportedly retired.  The Veteran then recounted a conversation with a friend wherein he told his friend about his need to undertake anger management classes.  The Veteran's friend was apparently supportive, saying that he had witnessed the Veteran's anger on display in the past and that anger management was a good idea.  The Veteran endorsed a difficulty with tolerating bullies, and claimed he often defended someone who was being pushed around by a bully.

As discussed above, the Veteran's service-connected acquired psychiatric disability, to include PTSD and dysthymic disorder, has already been assigned a 30 percent rating prior to June 16, 2003.  Consequently, the Board must consider whether the evidence of record is supportive of a rating in excess of 30 percent during this period.  

Upon discharge from a period of hospitalization ending on March 10, 1997, the Veteran was assigned a GAF score of 50, which indicated serious symptoms or any serious impairment in social, occupational, or school functioning.  Given that the Veteran submitted the claim presently at issue in May 1999, this period of hospitalization and GAF score occurred prior to the relevant period and, thus, cannot be considered as evidence of the severity of the Veteran's service-connected acquired psychiatric disability, to include PTSD and dysthymic disorder.  The relevant evidence of record dated prior to June 16, 2003, included a GAF score of either 60 or 61, which indicated either some mild symptoms or some difficulty in social, occupational, or school functioning, or moderate symptoms or moderate difficulty in social, occupational or school functioning.  The evidence also included March 1999 GAF scores of 65 and 40, demonstrating mild symptoms and some impairment of in reality testing or communication or a major impairment, respectively.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record relevant to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The evidence of record demonstrated that the Veteran's service-connected acquired psychiatric disability, to include PTSD and dysthymic disorder was manifested by the following symptoms prior to June 16, 2003:  sleep difficulties; nightmares; intrusive thoughts or memories about military service; flashbacks; hypervigilance; sleep difficulties; anger; bouts of rage; depression; depressed mood; anxiety; paranoia; one instance of homicidal ideations; one instance of suicidal ideations; avoidance of crowds; severe social withdrawal; impulsivity; and feelings of being "up tight" and "stressed out," with a Global Assessment of Functioning score of 65, 60 or 61, and 40.

The relevant evidence dated prior to June 16, 2003 revealed that the Veteran stated that he had been divorced, and that he was coping with a deteriorating marriage.  During this period, he was employed by the U.S. Postal Service, but retired or resigned citing "hassles" in the work environment being too difficult.  Prior to his retirement/resignation, evidence indicated that the Veteran had been on leave from work for about 3 or 4 weeks due to his "growing hostility and rage at fellow workers and supervisor."  The Veteran reported that he lived alone.  

Additionally, during this time period, the Veteran was arrested and served 9 days in jail.  The evidence of record did not provide the exact nature of the offense, but it apparently concerned violating an order of protection.  He pleaded guilty to an offense lesser than domestic abuse.  Despite this incident, the Veteran was in "remarkabl[y] good spirits," and was smiling and "bantering" during a subsequent psychotherapy session.

Based on a longitudinal review of the Veteran's claims file, the Board finds that the evidence relevant to this time period did not demonstrate and did not more nearly approximate acquired psychiatric disability, to include PTSD and dysthymic disorder, manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; and disturbances of motivation.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9433.  Although the evidence of record prior to June 16, 2003 demonstrated that the Veteran's acquired psychiatric disability, to include PTSD and dysthymic disorder, was productive of depression and a depressed mood, which resulted in time away from work, and demonstrated that he served a 9-day jail sentence for an unspecified crime, this evidence did not demonstrate that the Veteran complained of panic attacks.  The evidence showed that the Veteran also had a euthymic, full-ranging affect, which was also stable and appropriate.  Further, he was able to converse fluently with non-pressured speech of a normal volume and content.  Moreover, the Veteran's memory was full and intact.  He was also considered to be "articulate," intelligent," and possessing "considerable insight."

The Board also finds that the Veteran's service-connected acquired psychiatric disability, to include PTSD and dysthymic disorder, was not productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  The Veteran served a 9-day jail sentence for apparently violating an order of protection, and the evidence demonstrated reported bouts of anger or rage directed at a supervisor at work.  He ultimately retired/resigned, claiming that he was unable to handle the "hassles" of his work environment.  The Veteran did not discuss his ability to maintain social relationships beyond being divorced and that his marriage was deteriorating.  While it was determined that he experienced "severe" social withdrawal, he was able to maintain good eye contact and was pleasant and cooperative during treatment sessions.  The evidence of record included one reported instance of suicidal ideation, with multiple other instances wherein the Veteran denied suicidal ideations.  There were no reports of obsessional rituals.  The Veteran's speech was fluent, non-pressured, and of normal volume and content.  Further, he demonstrated logical, goal-directed thought process and content.  The Veteran's acquired psychiatric disability, to include PTSD and dysthymic disorder, was productive of depression and a depressed mood, but there was no indication that said symptoms affected his ability to function independently, appropriately, or effectively.  Indeed, the Veteran lived alone and he maintained adequate personal hygiene.

The Board further finds that the evidence relevant to this time period did not demonstrate and did not more nearly approximate an acquired psychiatric disability, to include PTSD and dysthymic disorder, that was productive of total occupational and social impairment due to persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time and place; or memory loss for names of close relatives, own occupation, or own name.  Id.  During this period, the Veteran appeared at a VA medical facility requesting treatment for psychiatric symptoms, specifically difficulty controlling anger/rage directed at a supervisor at work.  The Veteran did not work for approximately 3 or 4 weeks due to his anger or rage, but was ultimately deemed no danger to others and was provided a note from a medical professional allowing him to return to work.  The evidence demonstrated that the Veteran's acquired psychiatric disability, to include PTSD and dysthymic disorder, was not productive of psychotic symptoms, and there was no evidence of delusions or hallucinations.  The Veteran was hospitalized from February 28, 1997 to March 10, 1997, during which time he endorsed a 6-month history of seeing "shadowy figures."  This history of intermittent illusions and visual hallucinations occurred nearly two years prior to submitting the claim at issue herein and, thus, is not indicative of the severity of the Veteran's dysthymic disorder during the relevant period prior to June 16, 2003.  Further, there was no inappropriate behavior, and no abnormal movement, retardation, or ticks.  He consistently demonstrated an ability to maintain adequate personal hygiene, and was alert, awake and oriented.  Additionally, there was no evidence that his memory was impaired.

Taking into consideration all the pertinent evidence of record relevant to this time period, to include the Veteran's GAF scores, and based on the totality of the evidence in accordance with all applicable legal criteria, the Board finds the criteria for a rating of 50, 70, or 100 percent have not been met.  Id.  Consequently, a rating in excess of 30 percent for the Veteran's acquired psychiatric disability, to include PTSD and dysthymic disorder, is not warranted prior to June 16, 2003.

B.  Entitlement to a Rating in Excess of 50 percent for an Acquired Psychiatric Disability, to Include PTSD and Dysthymic Disorder, Prior to October 6, 2009

On June 16, 2003, the Veteran underwent a VA examination to ascertain the severity of his service-connected acquired psychiatric disability, to include PTSD and dysthymic disorder.  The Veteran reported that he was divorced, lived alone in an apartment, and that he had 10 children whose ages ranged been 27 and 46.  The Veteran reported that he resigned from his position at the U.S. Postal Service in December 2002 after being diagnosed with carcinoma of the prostate, and that he had not worked since then.  He stated that he was last treated for a psychiatric disorder six or seven months prior, and that he was not then taking any prescription medications.  He stated that he was "much more active" when he was taking medication, and, now that he was not taking medication, he was "withdrawn."  The Veteran endorsed being in physical altercations, including pushing and kicking his girlfriend after she attacked him with a walking stick, which occurring six or seven months prior.  He also endorsed being in "street brawls" since then, the most recent of which occurred three weeks prior.  He commented that people liked to "pick on" him.  He also said that his social life was "not good," and that he "stayed away from people," describing himself as a "loner."  However, he stated that he attended church and was "all right" if people left him alone.  He said that he "stayed away from everything" and ate "constantly," claiming that he had gained 40 pounds in one year.  He endorsed an unchanged libido, but that he experienced erectile dysfunction.  During the examination, the Veteran endorsed the following symptoms:  depression; difficulty sleeping; nightmares occurring 2 to 3 times per week during the winter; reduced sweating; feelings of insecurity and inferiority; unimpaired concentration when interested in the subject, but seemingly distracted otherwise; no impairment in making decisions; suicidal ideations, but refusal to act upon such thoughts; homicidal ideations during confrontations and when he gets "pissed off", but afraid of going to jail; no grandiosity or euphoria; no pressured speech or racing thoughts; no auditory or visual hallucinations, but experiences feelings of a "presence" being around; and not unnecessarily suspicious.  A mental status examination revealed:  very neat grooming; casual attire; pleasantness; cheerfulness; apologetic for past hostile behavior; spontaneous speech; no motor abnormalities; anxious, apprehensive affect; mood seemingly a little elevated; oriented to time, place, person, and date; no evidence of a perceptual disorder or systematized delusional thinking; unimpaired abstract thinking and concentration; and intact judgment.  Ultimately, the diagnosis was dysthymia that was manifested by anxiety, impaired impulse control, sleep impairment, low energy, over-eating, and low self-esteem.  The examiner provided a GAF score range of 51-60.

According to an August 2004 private psychiatric evaluation, the Veteran drove himself to the appointment.  He was casually dressed, well-groomed, and was wearing clean clothes.  The Veteran's attitude and degree of cooperation were "good to fair."  The examining doctor described the Veteran as "vague" and a "poor historian," saying that his reliability varied.  During the examination, the Veteran reported a history of restless sleep and a history of waking up sweaty due to nightmares about his active duty service in Vietnam.  He said that he did not experience these nightmares often, and that they occurred approximately two to three times per month.  The Veteran then briefly discussed his history of psychiatric treatment, and reported that he had visited his ill son for three weeks.  With respect to legal trouble, the Veteran endorsed being jailed for eight days due to domestic battery two years prior, and endorsed being jailed from June 21 to July 29, 2004, for battery.  He stated that he was "on supervision," and that he was supposed to attend anger management courses, but had not yet started.  The Veteran reported that he "sometimes" gets depression, will "sometimes" cry, and will feel "down and sad" two or three days each week.  He complained that he could not do the things he used to be able to do, such as play basketball and bowl.  He also reported that he had not had sex for approximately 13 years, but that this did not bother him anymore.  He said his appetite was okay, and that he was maintaining his weight level.  The Veteran discussed his work history, saying that he had not worked since December 2002, at which time he resigned after being diagnosed with prostate cancer.  He then stated that he lived alone in a hotel; did not cook; did his own laundry; drives himself to the store for snacks and cigarettes; and attended church two or three Sundays per month and sometime attended Wednesday night Bible study.  With respect to his typical day, the Veteran reported that he wakes up around 6:00am, showers, and gets dressed.  He eats three meals per day, reads his Bible, reads the Wall Street Journal, and listens to the radio.  He complained that he could not do much due to his knees and back, but that he has a couple of friends that he sees a couple of times each week, either by talking to them on the phone or going out to a restaurant.  He might nap in the afternoon for a couple of hours, watch television, and then go to bed around 10:30pm.  He will fall asleep around midnight, sleep for about four hours, toss and turn, and get up to use the restroom.  He will then attempt to return to sleep for about 30 minutes, before waking up at 6:00am to start the next day.  He then stated that he was six credits away from achieving a degree in Criminal Justice, but stopped due to conflicts with a professor.  He said that he was married to his first spouse for 13 years before she died.  The union produced 9 children.  He then remarried at age 43 and remained married for nine years until their divorce.  This union produced one child.  He reported having 13 or 14 grandchildren.

A mental status examination revealed the following symptoms:  friendly; cooperative; pleasant, even overly friendly; sometimes polite, but used crude language, apologizing when he did; "sometimes" mildly irritated; good eye contact; not particularly restless, distractible, or hypervigilant; good relevance; affect that varied from being socially appropriate and within normal limits to being mildly flattened, but not sustained, to being mildly irritated, but that was congruous with his thought content; no unusual emotional reactions; speech that was spontaneous, coherent, and of normal rate and volume, but underproductive due to vagueness; stream of conversation oscillating from free-flowing to short responses, but always relevant and related; no disturbance in perception, content of thought, or form of thought, even though his form of thought was sometime vague; no flight of ideas, loosening of association, or ideas of reference; no perceived responses to internal stimuli; no special preoccupations, except his medical problems; no delusions; no confusion; difficulties with impulse control as evidenced by domestic violence and battery; no history of hallucinations; some vague paranoid ideation; oriented to time, date, place, and person; alert; no impairment of memory; an adequate fund of knowledge; no difficulty with abstract thinking; appropriate judgment; and adequate insight.  Ultimately, the diagnoses were Depressive Disorder, not otherwise specified; alcohol abuse in full, sustained remission; and marijuana abuse in full, sustained remission.  No GAF score was assigned.

According to an October 2004 transcription of a telephone conversation, the Veteran's niece stated that the Veteran "always had a problem with women," and that his relationships with women included abuse, feelings that "everything was about him," and feeling that he should control the woman's life.  She said the Veteran had a "terrible temper" and that he was very angry and depressed much of the time.  She said that he thinks everybody "owes him something," described him as being "very clean," and said that his hands shake "a lot," but that he had given up drinking alcohol and smoking.  The Veteran's niece also stated that he talks to himself "a lot."  She also stated that the Veteran was moving because he was experiencing difficulty sleeping due to noise from the apartment above his.

According to another October 2004 transcription of a telephone conversation, the Veteran's great niece stated that she assisted the Veteran about once per week with going to the store, attending appointments, and transporting him to other place he may need to go.  She explained that the Veteran had habits that were difficult to understand, saying that he wanted to purchase more of a particular type of food he liked than he needed.  She assisted him with carry groceries into his house and fixing meals, but encouraged him to do things for himself.  She assumed that the Veteran was washing his own clothes, but noted that he had female friends, suggesting that they may do his wash for him.  The Veteran's great niece mentioned that he talked as though someone else was in the room even though he was alone.  She observed that the Veteran's hands shake and that experiences mood swings, alternating between calm, mellow moods and being "jittery," nervous and irritable.  She characterized the Veteran as being "crazy," and said that he had "a split personality."  She said that he was irritated by her talking on her cell phone while they were eating dinner.  She also stated that he was upset and nervous when her 7-month old baby cried, but was "okay" with her 5- and 3-year old children.

Following a November 2004 Psychiatric Review Technique and a Mental Residual Functional Capacity Assessment, the Veteran was deemed to have a history of substance abuse with a diagnosis of depressive disorder, not otherwise specified, the severity of which did not meet or equal any "mental listings," but was more than "non-severe."  Although the Veteran demonstrated problems with understanding, remembering, and carrying out detailed instructions, he retained the mental capacity to perform simple one- and two-step tasks at a consistent pace.

A February 2005 VA Mental Health /Addictions Integrated Intake Assessment resulted in a diagnosis of PTSD manifested by flashbacks, hypervigilance, avoidance of crowds, sleeping disturbances, nightmares and impulsivity.  A GAF score of 50 was assigned.

A February 2005 VA Mental Health Initial Evaluation demonstrated that the Veteran stated that he was "pretty well adjusted and in control of [his] PTSD for now."  The Veteran attributed his "being able to deal with his PTSD" to having a good social support system in place.  He endorsed nightmares, worse in January, February, and September, which corresponded to active duty tours in Vietnam.  After reviewing his personal, family, and military history, a mental status examination revealed the following symptoms: grossly oriented; full-ranging and appropriate mood and affect; sleeping and eating well; no indications of a psychotic process; abstraction abilities grossly intact for the most part; short and long term memory grossly intact; some mild disturbance, with intermittent PTSD nightmares, but not as "bad as they used to be"; no suicidal or homicidal ideations and/or plans; and judgment and concentration intact.  The Veteran was described as "was very engaging."  The diagnoses were dysthymic disorder, with atypical features, mild, and rule out PTSD mild residual symptoms.  A GAF score of 60 to 65 was assigned.

According to a March 2005 VA treatment record, the Veteran reported that he was "feeling well" and "sleeping well."  A brief mental status examination revealed an appropriate, euthymic mood and affect, with full range.  Further, the Veteran was in no acute emotional distress.  The diagnosis was dysthymic disorder, with atypical features, mild, and rule out PTSD mild residuals symptoms.  The GAF score was 60 to 65.

A reviewer conducting an April 2005 Case Analysis considered the findings from the August 2004 psychiatric evaluation and the November 2004 Psychiatric Review Technique and a Mental Residual Functional Capacity Assessment.  The reviewer "fully concurred" with the findings contained therein.

According to a May 2005 VA treatment report, the Veteran stated that he was "doing great."  He reported that he was enjoying his racing cars, and that he spent a lot of time in this club.  He stated that he was handling situations that would formerly make him very anxious much better.  The Veteran reported that he had informed his family that he was not going to support them the way he had done so in the past.  With respect to his sex life, the Veteran stated that he did not have any "encounters" with women, and was apprehensive about his performance.  He denied suicidal and homicidal ideations, and denied side effects to prescription medications.  A mental status examination revealed the following: a tall, mesomorphic male, looking younger than his stated age; grossly oriented; very engaging; a less irritable mood; full range and appropriate affect; no indications of a psychotic process; reality testing and self critic intact; judgment and insight intact; and good impulse control.  The assessment was that the Veteran had improved since starting medication and was able to maintain a healthy life style.

A June 2005 VA treatment report demonstrated that the Veteran attended a 45 minutes therapy session wherein in a variety of unnamed issues were processed and emotional support and encouragement was provided.  Although no specific symptoms were discussed, the diagnoses were dysthymic disorder, with atypical features, mild, and rule out PTSD mild residual symptoms.  A GAF score of 60 was assigned.

A later dated June 2005 VA treatment demonstrated that, with respect to his racecar club, the Veteran reported being given more responsibilities than he thought he could handle, and, consequently, he was losing sleep.  He also expressed worry about the health of his niece, and that VA was cutting some of his disability benefits.  A mental status examination repeated the findings from the May 2005 VA treatment report.

Another June 2005 VA treatment report demonstrated that the Veteran appeared clinically stable at baseline with combination of psychological and psychopharmacological interventions.  He was in no acute distress.  The diagnoses were dysthymic disorder, with atypical features, mild, and rule out PTSD mild residual symptoms.  A GAF score of 60 was assigned.

According to a July 2005 VA treatment report, the Veteran was irritated about racial profiling to which he and his state senator were apparently subjected.  He reported being visibly irritated about this matter in the presence of others.  He also complained about his sister "letting him down and being very irritable," which he did not like and was losing sleep over.  The Veteran also expressed concern about VA "cutting" his benefits.  The Veteran reported that he stopped taking a medication because he was unsure whether it was an anti-depressant.  A mental status examination revealed the same symptoms as the May 2005 VA treatment report.

A VA treatment report dated in July 2005 demonstrated that the Veteran experienced a "string of bad luck" with various individuals, but was able to "keep it together."  The Veteran said a "great deal" of "psychological strength" was required to not "fly off the handle," which he managed.  He attributed this ability to getting older and not being "the warrior but the wise man."  No specific symptoms were discussed, and the diagnosis of dysthymic disorder, with a GAF score of 60, was continued.

During an October 2005 VA treatment session, the Veteran claimed that someone had entered his apartment with a key and sprayed a strong perfume.  He intended to change his locks and notify the local police department.  The Veteran discussed being upset about the reduction in his VA benefits, and discussed his inservice experiences.  The Veteran expressed his belief that he was "pretty well adjusted," and that he was "in control" of his PTSD.  He attributed this control to a good social support system and attending church.  He reported nightmares, worse in January, February, and September, which corresponded to his tours of duty in Vietnam.  The diagnosis remained dysthymic disorder with atypical feature, but a GAF score of 55 was assigned.

Another October 2005 VA treatment report demonstrated that the Veteran experienced issues regarding a fear of abandonment.  The Veteran reported that he was engaged in selling beauty products.  He was also handling the reduction of his VA benefits "very well."  A mental status examination remained unchanged from May 2005.

A November 2005 VA treatment report showed that the Veteran was treated for depression and PTSD.  He denied use of illicit drugs, but endorsed one or two alcoholic beverages on the weekends.  He also endorsed smoking one pack of cigarettes per day.  He was "acutely worried" about the reduction in his VA benefits.  He denied suicidal and homicidal ideations, and endorsed regularly talking with his 10 children.  The diagnoses were PTSD and depression.

Another November 2005 VA treatment report demonstrated that he Veteran continued to experience "financial hardship" due to the reduction in his VA benefits, and had undertaken efforts to have those benefits reinstated.  He reported increased consuming of cigarettes due to stress associated with his claimed financial hardship.  The diagnosis remained dysthymic disorder, and no GAF score was assigned.

According to a December 2005 VA treatment report, the Veteran was "very stressed" about the reduction of his VA benefits, and expressed frustration.  The impression was depressive disorder, and a GAF score of 42 was assigned, but no specific symptoms were provided.  A later dated December 2005 VA treatment report demonstrated that the Veteran produced documents demonstrating significant loan amounts, largely concerning student loan debt.  No psychological treatment or symptoms were discussed.  The diagnoses were dysthymic disorder, PTSD mild residuals, and financial problems.  No GAF score was assigned.

During a January 2006 VA treatment session, the Veteran was deemed clinically stable at baseline with a combination of supportive psychotherapy and current regiment of psychiatric medications.  He endorsed quitting smoking "cold turkey."  No specific symptoms were discussed; the diagnoses of dysthymic disorder, PTSD mild residuals, and financial problems were continued.

According to a March 2006 VA treatment report, the Veteran was again considered clinically stable at baseline with a combination of supportive psychotherapy and current regiment of psychiatric medications.  The issue of student loan forgiveness was discussed.  The diagnoses dysthymic disorder, PTSD mild residuals, and financial problems were continued.  A GAF score of 50 was assigned.

Another March 2006 VA treatment report showed that the Veteran reported that he was no longer taking any psychotropic medications, and expressed his desire to stop such medications.  He denied illicit drug and alcohol use.  He said his mood was "good," and that all he needed was his "pastor and his Bible" in terms of treatment.  The Veteran became upset, but controlled, because the examiner informed him that his student loan forgiveness for could not be completed by a psychiatrist located at that facility.  He was referred to a social worker.  No GAF score was assigned, but the diagnosis was depressive disorder, "stable."

According to an April 2005 VA treatment report, the Veteran complained about a 45-pound weight gain since stopping smoking.  He stated that he was trying to walk, but that his knees hurt.  He expressed various complaints, but was "generally pleasant."  He did not ask to restart any psychotropic medications.  He reported that he was cooking his own meals, trying to exercise, and trying to go back to the gym.  The impression was depressive disorder, but no GAF score was assigned.

A May 2006 VA Mental Health Treatment Plan note demonstrated that the Veteran's dysthymic and/or depressive disorder, no otherwise specified, was manifested by irritability and insomnia.  Long- and short-term treatment goals were articulated.  The plan also included a diagnosis of "very mild" PTSD symptoms, which included "very" infrequent intrusive thoughts.  A GAF score of 60 was assigned.

A later dated May 2006 VA treatment report demonstrated that he was deemed clinically stable at baseline with a combination of supportive psychotherapy and current regiment of psychiatric medications.  He continued to complain about financial hardship due to the reduction of his VA benefits and continued to complain about weight gain.  His concerns were processed and he was provided emotional support and encouragement.  The diagnoses dysthymic disorder, PTSD mild residuals, and financial problems were continued.  A GAF score of 50 was assigned.

According to an October 2006 VA treatment report, the Veteran discussed a recent hospitalization regarding cardiological symptoms, and discussed inservice experiences.  The Veteran expressed a desire to restart a particular psychiatric medication in order to "give him more energy" and to "help with his smoking problem."  The diagnoses dysthymic disorder, PTSD mild residuals, and financial problems were continued.  A GAF score of 50 was assigned.

During an October 2006 VA treatment session, the Veteran reported consuming "a couple of beers" two days per week, while watching football.  He denied use of illicit drugs, and stated that he stopped smoking again two weeks prior.  The impression was depressive disorder and nicotine dependant.

A November 2006 VA treatment report demonstrated that the Veteran was "about the same" with combination of psychological and medications.  The Veteran reported that a psychiatric medication was sedating, but endorsed exercising three times each, after which he was "rather tired."  The diagnoses and GAF score remained unchanged.

Despite appearing for psychotherapy in January 2007, the Veteran restricted his complaints to cardiological symptoms.  No psychiatric symptoms were discussed, but the diagnosis and GAF score remained the same.  A later dated January 2007 VA treatment report demonstrated that the Veteran was pleasant, with a bright affect.  He complained about a lot of joint pain, and denied alcohol use.  He said he was not taking any psychiatric medications, and endorsed feeling better since he started exercising.  The impression was depression, "essentially resolved."

In March 2007, the Veteran underwent a VA examination to ascertain the severity of his service-connected acquired psychiatric disability, to include PTSD and dysthymic disorder.  The Veteran reported that he was single, and that he had been unemployed since December 2000.  Prior to this, the Veteran stated that he worked at the U.S. Postal Service.  He endorsed psychiatric treatment once per month at a VA outpatient clinic, that he was under the care of a psychiatrist, and that he was then taking medication to treat depression.  The Veteran endorsed "decent sleep."  He said that he socialized with a few people, but that his social life was "very limited."  He also stated that he did not trust people, and felt as though people wanted to take advantage of him.  The Veteran complained of mood changes, and "sometimes" depression.  He stated that his first marriage produced eight children, but that he only had a good relationship with one of them.  A mental status examination demonstrated a tall, largely built male that appeared to be in a good mood.  He was oriented to person, place, and time.  He spoke clearly, his answers were coherent and relevant, and his affect was congruent.  Mood was "one of depression," and he denied suicidal and homicidal ideations.  He also denied delusions and hallucinations, and his memory for recent and remote events was "good."  The examiner found no evidence of alcohol or substance abuse, and there was no impairment of thought process or communication.  The Veteran did not have difficulties with activities of daily living, and the examiner opined that the Veteran's dysthymic disorder had a "mild" effect on social functioning and no effect on employment.  The Veteran's behavior was cordial, his symptoms were moderate in severity, but only occurred sporadically.  The diagnosis was dysthymic disorder, with a GAF score of 68.

According to a March 2007 VA treatment report, the Veteran stated that he was "doing about the same."  He was pleasant and cooperative, and complained mostly about his knees.  The diagnosis was depressive disorder.

An updated VA Mental Health Treatment Plan note, dated in April 2007, showed that the Veteran's dysthymic and/or depressive disorder, no otherwise specified, continued to be manifested by irritability and insomnia.  Long-term treatment goals of stabilizing his mood and reduction of low-grade depression were "ongoing," but the quality and quantity of his sleep had "improved."  The plan again included a diagnosis of PTSD symptoms.  The Veteran endorsed improvement regarding efforts to avoid thinking about his military service in Vietnam.  The Veteran's PTSD continued to be manifested by "very" infrequent intrusive thoughts.  Despite the articulated improvements since May 2006, the Veteran's GAF score dropped five points from 60 to 55.

A later dated April 2007 VA treatment report showed that the Veteran was clinically stable at baseline with a combination of psychological and psychopharmacological intervention.  The Veteran endorsed combat-related PTSD symptoms dating back to his service in Vietnam, but that his medications were helping.  The diagnoses of dysthymic disorder with atypical feature, residual PTSD symptoms, and financial problems were continued, and a GAF score of 55 to 60 was assigned.  Confusingly, a GAF score of 55 was also assigned.

May 2007 VA treatment reports demonstrated that the Veteran participated in PTSD group therapy.  One of the May 2007 VA treatment reports included a GAF score of 55 to 60, but did not discuss symptoms.  July 2007 VA treatment reports showed that the Veteran twice failed to appear for mental health treatment appointments.

A February 2008 VA treatment report demonstrated that the Veteran was homeless for a while, living in his vehicle.  This report also demonstrated that the Veteran was "very involved" in bowling and that he was waiting for a lump sum payment for his bowling team's winnings.

February, March, April, May, June, July, and August 2008 VA treatment reports demonstrated that the Veteran participated in group therapy for PTSD.

According to an August 2008 VA Social Work Progress Note, the Veteran discussed his participation in a housing program and PTSD group therapy.  A mental status examination demonstrated the following symptoms:  no suicidal or homicidal ideations; affect congruent with mood; and no audio or visual hallucinations or delusions.

November 2008 VA treatment reports demonstrated that he participated in group and individual psychiatric therapy sessions.  A November 2008 VA Mental Health Screening demonstrated that the Veteran's PTSD was manifested by arousal; re-experiencing; subjective panic attacks; and anger that continued to increase in both intensity and severity; intrusive thoughts and feelings relative to war trauma; and a tendency to isolate.

A November 2008 VA treatment report demonstrated that he Veteran endorsed continued dreams, but "not as bad as they used to be," and that he occasionally dreamt about his service in Vietnam.  He said he was not comfortable around other people, had a history of night sweats, experienced decreased sleep at times, and denied flashbacks.  His appetite was "good," his concentration was decreased, and he endorsed an increased startle response.  With respect to his past medical history, the Veteran reported three past hospitalizations for psychiatric treatment, specifically for "getting upset with his Supervisor and wanted to hurt him."  (capitalization in the original).  He denied suicidal ideation and attempts.  He endorsed abuse of alcohol and cannabis in the 1970s.  With respect to his personal and social history, he stated that he was divorced, and lived alone.  He complained that he "had no friends."  Further, he stated that he last worked in 2002, and that he quit smoking in 1975.  He stated that he was jailed "a couple of times" for battery, but denied being on probation.  A mental status examination revealed the following symptoms:  alert; oriented; normoactive with good eye contact; no thought disorder; no delusion or hallucinations; a neutral mood; appropriate affect; and suicidal or homicidal ideations; good impulse control; and fair insight.  The assessment was PTSD; no GAF score was assigned.

December 2008 VA treatment reports demonstrated that the Veteran participated in group and individual therapy sessions for PTSD.  One of these reports showed that he was experiencing complex PTSD with many layers of traumatic events.  Most recently, a girlfriend of long duration died.  After her death, he discovered facts that retriggered feelings of abandonment.  He reported his main difficulty as "anger management."  However, after much conversation he realized his anger is a secondary symptom of his PTSD.

A separate December 2002 VA treatment report showed that the Veteran was being irregularly discharged from a treatment program due to a reported threat to another veteran.  Upon discharge, the Veteran was not psychotic; had no suicidal or homicidal ideations or plans; and his impulse control was good.  He planned to follow-up with his previous treatment provider on an outpatient basis.  The discharge diagnosis was PTSD, with a GAF score of 32.

A September 2008 VA treatment report revealed that the Veteran was recently admitted to a housing program and that, prior to this admission, the Veteran had been living in his automobile.  He said that he lost his previous housing due to a verbal altercation with his landlord.  

VA treatment reports dated in October 2008, November 2008, January2009, and February 2009 demonstrated that the Veteran participated in group therapy sessions for PTSD.

According to a June 2009 VA treatment record, the Veteran was being treated for PTSD-related symptoms, which were deemed to be moderate to severe, with all symptoms exhibited during periods of exacerbation.  Specifically, the Veteran reported experiencing intrusive recollections, triggered reminders of inservice traumas; elaborate and exhausting hypervigilance and hyperarousal; and was severely debilitated by his need to enforce strict social isolation.  He also endorsed chronic deprivation of healthy sleep.  The periods of exacerbation might occur at any time within a month, and might last for weeks at a time.  The doctor then rendered opinion concerning the Veteran's employability.

A VA treatment reports dated in June, July, and August 2009 demonstrated that the Veteran attended a group therapy sessions for PTSD.  No specific symptoms were discussed.

The relevant evidence of record dated prior to October 6, 2009, included GAF scores that predominately ranged from 50 to 60, which indicated moderate to severe symptoms.  However, the evidence of record also included isolated GAF scores of 68, 42, and 32.  As discussed above, although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record relevant to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126; VAOPGCPREC 10-95, 60 Fed. Reg. 43186.

The evidence of record demonstrated that the Veteran's service-connected acquired psychiatric disability, to include PTSD and dysthymic disorder was manifested by the following symptoms prior to October 6, 2009:  flashbacks; irritability; a short temper; anger; anxiety; depression; crying; sleep difficulties, including insomnia; nightmares; night sweats; feelings of insecurity and inferiority; low energy; mood swings, but full-ranging mood; intrusive thoughts; "elaborate" and "exhausting" hypervigilance and hyperarousal; some vague paranoid ideation; problems with understanding, remembering, and carrying out detailed instructions; infrequent intrusive thoughts; impaired impulse control; avoidance of crowds; and increased startle responses.
 
Based on a longitudinal review of the evidence of record prior to October 6, 2009, the Board finds that the Veteran's service-connected acquired psychiatric disability, to include PTSD and dysthymic disorder, was not productive of and did not more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  Further, the Board finds that the evidence relevant to this time period did not demonstrate and did not more nearly approximate an acquired psychiatric disability, to include PTSD and dysthymic disorder, that was productive of total occupational and social impairment due to persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time and place; or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.7, 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9433.

The evidence of record dated prior to October 6, 2009 demonstrated that the Veteran's service-connected acquired psychiatric disability, including PTSD and dysthymic disorder, was productive of following symptoms:  pleasantness; friendliness; cooperativeness; cheerfulness; good eye contact; no disturbance in perception, content of thought, or form of thought, even though his form of thought was sometimes vague; no flight of ideas, loosening of association, or ideas of reference; no perceived responses to internal stimuli; no special preoccupations, except his medical problems; concentration described as "unimpaired" and later as "decreased"; no grandiosity or euphoria; no racing thoughts; consistent denial of delusions and hallucinations, except for one report of experiencing feelings of a "presence" being around; no perceptual disorder or systematized delusional thinking; no indications of a psychotic process; reality testing and self critic intact; no confusion; no motor abnormalities; unimpaired abstract thinking; intact and appropriate judgment; no unusual emotional reactions; an adequate fund of knowledge; no difficulty with abstract thinking; and adequate, fair, or intact insight; grossly intact short- and long-term memory; an affect that was congruous with thought content, full-ranging, and appropriate; abstraction abilities grossly intact for the most part; no suicidal or homicidal ideations and/or plans; and judgment and concentration intact

While the evidence of record clearly demonstrated that the Veteran's service-connected acquired psychiatric disability, including PTSD and dysthymic disorder, was productive of depression, there was no evidence that it was near-continuous or that it affected his ability to function independently, appropriately of effectively.  Significantly, a January 2007 VA treatment report demonstrated that the Veteran's depression had "essentially resolved."  Additionally, prior to October 6, 2009, the Veteran once denied cooking for himself and once endorsed cooking for himself.  His great niece reported that she did some cooking for him, but that she encouraged him to do things on his own.  Although his great niece reported that she drove the Veteran to places he needed to go, the Veteran said drove himself to the store for snacks and cigarettes.  He also claimed that he did his own laundry, and the evidence of record consistently demonstrated that he was able to maintain adequate personal hygiene.  In fact, the Veteran's great niece described him as "very clean."  The Veteran also stated that he started exercising during this period, that he felt better because of the exercise, and that he was trying to go to a gym.  Additionally, during this period, the Veteran asserted that he was "pretty well adjusted," and that he was "in control" of his PTSD, attributing this control to a good social support system and attending church.  Further, the Veteran reported experiencing a "string of bad luck" with various individuals, but was able to "keep it together."  He said a "great deal" of "psychological strength" was required to not "fly off the handle," which he managed.  He attributed this ability to getting older and not being "the warrior but the wise man."

The Veteran regularly denied suicidal ideations during this period; however, on one occasions he endorsed such thoughts, but stated that he refused to act upon them.  Further, the Veteran regularly denied homicidal ideations, but on one occasion endorsed having them during confrontations and when he got "pissed off."  He said that he would not act on those thoughts because he was afraid of going to jail.  

The evidence of record prior to October 6, 2009 consistently demonstrated that the Veteran was alert; oriented to time, place, person, and date.  Further, there was no evidence of ritualistic behavior that interfered with routine behavior.  The Veteran's speech was not pressured.  Moreover, his speech was spontaneous, coherent, and of normal rate and volume.  During treatment sessions, the stream of conversation oscillated from free-flowing to short responses, but always relevant and related.  He was described as being "very engaging."  

The evidence of record was conflicted regarding the Veteran's impulse control.  Specifically, the Veteran's impulse control was deemed "good" or unimpaired by medical professionals on some occasions, while on others, his impulse control was considered impaired, citing to his involvement in physical altercations and his history of battery charges.  Giving the Veteran the benefit of the doubt, the Board included impaired impulse control as a symptom of the Veteran's service-connected acquired psychiatric disability, including PTSD and dysthymic disorder, prior to October 6, 2009.  

With respect to the Veteran's ability to adapt to stressful circumstance, including a work-like setting, the Veteran previously reported that resigned or retired in December 2002 due to the "hassles" of his work environment.  During this period, however, the Veteran reported on more than one occasion that he resigned from his position at the U.S. Postal Service after being diagnosed with carcinoma of the prostate.  He also stated that he had not worked since retiring/resigning from the U.S. Postal Service; however, there was evidence that he was selling beauty products.

With respect to his familial relationships prior to October 6, 2009, the Veteran stated that he was divorced; lived alone; and had 10 children and 13 or 14 grandchildren.  He endorsed regularly talking with his children.  Further, during this period, he reported that he had visited one of his sons for three weeks who lived out of state and was ill.

With respect to his social life prior to October 6, 2009, the Veteran said that he was "all right" if people left him alone, and was not comfortable around other people.  Further, the Veteran claimed that his social life was "not good," that he "stayed away from people," and "stayed away from everything."  He described himself as a "loner," and characterized his social life as being "very limited."  On one occasion, he complained that he "had no friends."  He also stated that he did not trust people, and felt as though people wanted to take advantage of him.  Indeed, there was evidence demonstrating that the Veteran was "severely" debilitated by his need to enforce strict social isolation.  Despite this, he stated that he attended church two or three Sundays per month and sometimes attended Wednesday night Bible study.  Moreover, he claimed that all he needed was his "pastor and his Bible" in terms of treatment.  There was also evidence of record demonstrating that the Veteran enjoyed participating in a racecar club.  In fact, he was so involved in that club that he reported that he was given more responsibilities than he thought he could handle.  Further, there was evidence that the Veteran regularly bowled and participated in bowling tournaments.  The evidence of record during this period of time also demonstrated that the Veteran endorsed socializing with a few people.  He denied any sexual encounters, and he was apprehensive about his ability to perform sexually given his erectile dysfunction.

Based on the totality of the evidence, including the Veteran's GAF scores, the Board finds the criteria for a rating of 70 or 100 percent have not been met prior to October 6, 2009.  Id.  Consequently, a rating in excess of 50 percent for the Veteran's acquired psychiatric disability, to include PTSD and dysthymic disorder, is not warranted prior to October 6, 2009.

In sum, and with respect to both of the time periods above, while there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected acquired psychiatric disability, including PTSD and dysthymic disorder, the evidence shows no additional distinct periods of time during the pendency of this appeal during which this disability has varied to such an extent that a rating greater or less than the current evaluations would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).


II.  Degenerative Disc Disease of the Lumbar Spine

In September 2010, the Board remanded a claim of entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  In April 2012, the RO issued a rating decision wherein the rating assigned to the Veteran's service-connected degenerative disc disease of the lumbar spine was increased to 20 percent, effective September 21, 2010.  The April 2012 rating decision effectively transformed the issues on appeal in to a claim of entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to September 21, 2010, and a claim of entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine on and after September 21, 2010.  Both ratings were maintained in an April 2012 supplemental statement of the case before being remitted to the Board for further appellate review.  As such, the Board will address the merits of each claim herein.

A.  Entitlement to a Rating in Excess of 10 Percent for Degenerative Disc Disease of the Lumbar Spine Prior to September 21, 2010

Prior to September 21, 2010, VA twice revised the criteria for evaluating disabilities of the spine; one revision became effective September 23, 2002, the other became effective September 26, 2003.  See 67 Fed. Reg. 54345 (2002); 68 Fed. Reg. 51454-51458 (2003).  "[W]hen [a veteran's] claim implicates a statute or regulation enacted during the pendency of that claim, VA's first task is to determine whether the statute or regulation expressly speaks to its temporal reach."  Landgraf v. USI Film Prods., 511 U.S. 244, 280 (1994).  "Where...the statute [or regulation] contains no such express command, [VA] must determine whether the new statute [or regulation] would have retroactive effects."  Id.  If the temporal reach of a statute or regulation is prescribed, VA is under no obligation to ascertain the presence of retroactive effects and will implement the prescribed temporal applicability.  See VAOPGCPREC 7-03 (2003).

To determine if the amendment produces retroactive effects, VA must consider 1) the nature and extent of the change of the law, 2) the degree of connection between the operation of the new rule and a relevant past event, and 3) familiar considerations of fair notice, reasonable reliance, and settled expectations.  Princess Cruises v. United States, 397 F.3d 1358, 1362-63 (Fed. Cir. 2005) (citing Landgraf, 511 U.S. at 270).  A new regulation has retroactive effects if it is less favorable to an appellant than the old regulation; a liberalizing law or regulation does not have retroactive effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2004).  Further, "'congressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires such result.'"  Landgraf, 511 U.S. at 264 (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  Moreover, when an "intervening statute [or regulation] authorizes or affects the propriety of prospective relief, application of the new provision is not [ordinarily] retroactive."  Id. at 273.

If applying the new provisions would produce retroactive effects, VA should not apply the new provision to the claim and, instead, should apply the old provisions throughout the pendency of the Veteran's claim.  See VAOPGCPREC 7-03.  If the statute or regulation does not have retroactive effect, "'VA must apply the law in effect at the time it renders its decision.'"  Landgraf, 511 U.S. at 264 (quoting Bradley v. Richmond Sch. Bd., 416 U.S. 696, 711 (1974)).

The Board finds that the amendment effective September 23, 2002 does not have retroactive effects.  This amendment created new diagnostic criteria, including provisions for assigning separate evaluations for orthopedic and neurological symptoms for intervertebral disc syndrome.  Such separate evaluations were not expressly permitted in prior version of the relevant diagnostic codes.  As will be determined below, the Veteran is not entitled to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine under the pre- or post-2002 diagnostic criteria; thus, consideration of possible additional separate evaluations for neurological symptoms could only have positive effects.  Additionally, the evidence of record does not show that considerations of fair notice, reasonable reliance, and settled expectations will be disturbed the by the application of the 2002 amendment.  Accordingly, the September 23, 2002 amendment does not have impermissible retroactive effects and will be applied as of its effective date.  See Rodriguez v. Peake, 511 F.3d 1147, 1153 (2008); Kuzma v. Principi, 341 F.3d 1327, 1328-29 (2003); VAOPGCPREC 7-03.

The Board also finds that the amendment effective September 26, 2003 does not have retroactive effects on the Veteran's claim.  This amendment 1) renumbered, but maintained the diagnostic criteria for intervertebral disc syndrome as amended in 2002; 2) maintained the ability to assign separate evaluations for orthopedic and neurologic manifestations of a spine disorder as amended in 2002; and 3) implemented a General Rating Formula applicable to all spinal disorders.  As such, the evidence does not show that considerations of fair notice, reasonable reliance, and settled expectations will be disturbed by the application of the 2003 amendment.  Accordingly, the September 26, 2003 amendment does not have impermissible retroactive effects and will be applied as of its effective date.  See Rodriguez, 511 F.3d at 1153; Kuzma, 341 F.3d at 1328-29; VAOPGCPREC 7-03.

The RO has addressed the Veteran's claim for increase ratings under the criteria effective prior to September 23, 2002, the criteria effective on September 23, 2002, and the criteria effective on and after September 26, 2003.  Therefore, there is no prejudice to the Veteran for the Board to apply the regulatory provisions of both September 23, 2002 and September 26, 2003 in an appellate adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Consequently, in the context of this appeal, the Board must address whether a rating in excess of 10 percent is warranted for degenerative disc disease of the lumbar spine pursuant to the applicable rating criteria prior to September 23, 2002; from September 23, 2002 to September 25, 2003; and on and after September 25, 2003, in order to determine if a rating in excess of 10 percent for degenerative disc disease of the lumbar spine is warranted prior to September 21, 2010.

1.  Degenerative Disc Disease Prior to September 23, 2002

According to a September 1998 VA treatment report, the Veteran appeared for a routine follow-up appointment for back pain.  After a brief physical examination that did not include any specific findings regarding the back, it was noted that the Veteran's past medical history was significant for a lumbosacral strain.

In October 1999, the Veteran underwent a VA examination to ascertain the severity of his service-connected degenerative disc disease of the lumbar spine.  During the examination, the Veteran reported that exercising improved his back symptoms.  Specifically, he said that he stretched "every day," and that he swam.  He endorsed "occasional" numbness and tingling in his extremities.  With that said, however, later during the examination, the Veteran denied numbness and tingling in his extremities.  He endorsed increased pain with changes in the weather and morning stiffness that lasted approximately 10 minutes.  The Veteran reported difficulty bending, but that he could sit, stand, and walk without problem unless the weather was cold.  He denied radiation of the pain to his lower extremities.  He reported that he had been prescribed medications for arthritis of the back.  A physical examination revealed no vertebral or paravertebral tenderness.  Range of motion testing demonstrated flexion from zero to 90 degree, during which there was slight scoliosis; extension from zero to 25 degrees, which was not limited by pain; right and left lateral flexion from zero to 25 degrees, which was not limited by pain; and right and left lateral rotation from zero to 45 degrees, which was not limited by pain.  The diagnosis was lumbosacral strain.

According to an April 2000 private treatment report, the Veteran stated that he was experiencing "severe" lower back pain that increased with changes in the weather.  After a brief physical examination that did not specifically include an evaluation of the Veteran's back, no diagnosis was provided.  

A private prescription appeared to indicate that the Veteran was "incapacitated" from April 8, 2000 to April 18, 2000 due to back pain.

A July 2001 private treatment report demonstrated that the Veteran complained of lower back pain with a 5-day history, which was "slightly" alleviated with use of medication.  A brief clinical examination did not reveal any neurological symptoms.  The assessment was myalgia.  The Veteran was referred to a "pain [doctor]."

According to a February 2002 U.S. Department of Labor record, the Veteran stated that his low back pain started in 1970.  He endorsed chronic low back pain.  When he experienced "attacks," his low back pain was "severe," requiring medication and staying home from work.  He further said that he was not then "incapacitated," but that he experienced "incapacitating episodes two to three times each year.

A VA treatment report, dated in August 2002, demonstrated that the Veteran complained of chronic back pain that caused sleeping difficulties.  No clinical assessment was undertaken and no diagnosis was rendered.

Prior to September 23, 2002, the Veteran's service-connected degenerative disc disease of the lumbar spine was rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, which concerned lumbosacral strains.  

Pursuant to Diagnostic Code 5295, a 10 percent rating is for assignment when there is characteristic pain on motion.  A 20 percent rating is for application when there is muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  The maximum 40 percent rating is for application when the symptoms are severe, with a listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Although the rating assigned to the Veteran's service-connected degenerative disc disease of the lumbar spine was assigned pursuant to Diagnostic Code 5295, as will be discussed below, the September 2010 VA examiner opined that the Veteran's service-connected back disability was always degenerative disc disease of the lumbar spine.  Consequently, the Board finds that consideration of the Veteran's claim under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which concerns intervertebral disc syndrome, is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 2002); Schafrath, 1 Vet. App. at 594.  

Pursuant to Diagnostic Code 5293, "mild" intervertebral disc syndrome warranted a 10 percent rating.  "Moderate" intervertebral disc syndrome, manifested by recurring attacks, warrants a 20 percent evaluation.  "Severe" intervertebral disc syndrome manifested by recurring attacks with intermittent relief warrants a 40 percent evaluation.  "Pronounced" intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc and little intermittent relief warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Additionally, the Board finds that Diagnostic Code 5292, which concerns limitation of lumbar spine motion, is also applicable to the Veteran's service-connected degenerative disc disease of the lumbar spine and, thus, will be considered herein.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 23, 2002); Schafrath, 1 Vet. App. at 594.  Pursuant to Diagnostic Code 5292, a 10 percent rating is warrant when there is "mild" limitation of lumbar spine motion.  A 20 percent rating is for application with there is a "moderate" limitation of lumbar spine motion.  A maximum 40 percent rating is warranted when there is a "severe" limitation of lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Preliminarily, the Board notes that neither the Rating Schedule nor the regulations in effect prior to September 23, 2002 provided definitions for words such as "mild," "moderate," "severe," "marked," or "pronounced."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).

The Veteran's service-connected degenerative disc disease of the lumbar spine was manifested by the following symptoms prior to September 23, 2002:  pain that was sometimes severe, that increased with changes in the weather, and that caused sleeping difficulties, but, did not radiate to his lower extremities; no vertebral or paravertebral tenderness; flexion from zero to 90 degree, during which there was slight scoliosis; extension from zero to 25 degrees, which was not limited by pain; right and left lateral flexion from zero to 25 degrees, which was not limited by pain; and right and left lateral rotation from zero to 45 degrees, which was not limited by pain; a 10-day period of incapacitation; subjective reports of incapacitating episodes two to three times each year; and no neurological symptoms. 

The evidence of record did not demonstrate that there was evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  Further, although there was evidence of reduced lateral motion with osteoarthritic changes, the evidence did not support finding a "severe" lumbosacral strain with listing of the Veteran's whole spine to the opposite side, a positive Goldthwaite's sign, a "marked" limitation of forward bending, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Id.  Consequently, the Board finds that the Veteran's service-connected degenerative disc disease of the lumbar spine was not manifested by symptoms that met or more nearly approximated the criteria for a rating in excess of 10 percent pursuant to Diagnostic Code 5295 prior to September 23, 2002.

Prior to September 23, 2002, the evidence of record did not include a radiological examination of the Veteran's lumbar spine.  During this period, however, the Veteran asserted that he experienced "incapacitating" episodes two to three times each year, and there was evidence that he was incapacitated from April 8, 2000 to April 18, 2000, due to back pain.  The Veteran also reported that his lumbar spine symptoms increased during weather changes.  The Board finds that this frequency of incapacitation did not amount to "recurrent attacks" or "recurrent attacks with intermittent relief."  38 C.F.R. § 4.6.  Further, the evidence of record did not demonstrate any symptoms that were compatible with sciatic neuropathy with its characteristic symptoms.  In making this determination, the Board observed that the Veteran reported experiencing "occasional" numbness and tingling in his extremities during the October 1999 VA examination.  The Veteran contradicted himself by later denying any numbness and tingling in his extremities during that same examination.  The evidence of record dated prior to September 23, 2002 was otherwise devoid of complaints of and treatment for neurological symptoms associated with his service-connected degenerative disc disease of the lumbar spine.  Based on the above, the Board finds that the symptoms associated with the Veteran's service-connected degenerative disc disease of the lumbar spine did not meet or more nearly approximate the criteria for a rating in excess of 10 percent pursuant to Diagnostic Code 5293.  38 C.F.R. § 4.7.

The regulations in effect prior to September 23, 2002, did not include information as to the typical range of motion for the lumbar spine and, thus, VA was not provided with a metric by which assess the severity of lumbar spine limitations of motion.  See generally, 38 C.F.R. § 4.71a, Plate V (2011).  Instead, VA was charged with rendering decision based on all the relevant evidence of record.  38 C.F.R. § 4.6.  The evidence of record included only one instance of reported range of motion findings prior to September 23, 2002.  Specifically, during the October 1999 VA examination, range of motion testing demonstrated flexion from zero to 90 degree; extension from zero to 25 degrees; right and left lateral flexion from zero to 25 degrees; and right and left lateral rotation from zero to 45 degrees.  The examiner stated that each of the tested motions, with the exception of forward flexion, was "not limited by pain."  The examiner did not indicate whether forward flexion was limited by pain, but stated that there was "slight" scoliosis detected during the motion.  The Veteran also reported that his symptoms were increased by changes in the weather.  Based on the above, the Board finds that the evidence of record did not demonstrate or more nearly approximate "moderate" or "severe" limitation of lumbar spine motion and, thus, a rating in excess of 10 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine is not warranted prior to September 23, 2002, pursuant to Diagnostic Code 5292.

The Board also considered the Veteran's claim pursuant to other potentially applicable diagnostic codes; however, the evidence of record did not demonstrate that his service-connected degenerative disc disease of the lumbar spine was productive of a vertebral fracture or ankylosis.  As such, consideration under 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (Prior to September 23, 2002) was not warranted.

The Board has also considered whether there was any additional functional loss not contemplated in the 10 percent evaluation for the Veteran's degenerative disc disease of the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.59 (prior to September 23, 2002); see also DeLuca v. Brown, 8 Vet. App. at 202, 206 (1995).  Functional loss of use as the result of a disability of the musculoskeletal system may be due to the absence of bones, muscles, or joints, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.  The evidence during this time period did not demonstrate any additional functional limitations beyond the limitation of motion described above.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011)(holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).  Even considering the Veteran's report of incapacitating episodes and increased pain with changes in the weather, the Board finds that this disability picture did not more nearly approximate the criteria for a higher rating under the applicable diagnostic codes.  38 C.F.R. §§, 4.7, 4.71a, Diagnostic Code 5292, 5293, 5295.  Accordingly, an evaluation in excess of 10 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine is not warranted based on function loss.

2.  Degenerative Disc Disease of Lumber Spine 
from September 23, 2002 to September 25, 2003

Effective September 23, 2002, disabilities evaluated pursuant to Diagnostic Code 5293, which concerned intervertebral disc syndrome, could be rated by combining separate ratings for chronic neurologic and orthopedic manifestations, or based of the total duration of incapacitating episodes. 
 
For purposes of evaluations under Diagnostic Code 5293, an incapacitating episode was defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Id. at Note (1).

With respect to an evaluation based on incapacitating episodes, a 10 percent rating was for application when there were incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  A 20 percent rating was warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks for the past 12 months.  A 40 percent rating was assigned when there were incapacitating episodes total at least four weeks, but less than six weeks for the past 12 months.  A maximum of 60 percent was warranted with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

When evaluating the disability on the basis of chronic manifestations, the orthopedic disabilities were rated using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities were to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) (from September 23, 2002 to September 25, 2003).

After a longitudinal review of the Veteran's claims file, the Board was unable to locate any relevant evidence dated from September 23, 2002 to September 25, 2003, wherein the severity of the Veteran's service-connected degenerative disc disease of the lumbar spine was assessed.  In the interest of fairness and due process, the Board will apply the regulations effective during this period of time to the symptoms associated with the Veteran's degenerative disc disease of the lumbar spine from the previous time period.

The Veteran reported experiencing two to three incapacitating episodes each year, but did not elaborate as to the length of each of those episodes.  Although the Veteran produced one prescription demonstrating 10 days of incapacitation in April 2000, there was no evidence that the other reported incapacitating episodes required bed rest prescribed by a physician and treatment by a physician.  As such, the evidence of record was not supportive of an evaluation in excess of 10 percent based on incapacitating episodes from September 23, 2002 to September 25, 2003.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  Because an increased rating is not warranted for the Veteran's service-connected degenerative disc disease of the lumbar spine based on incapacitating episodes, the Board will consider the Veteran's claim based on the chronic orthopedic and neurological manifestations, if any, from September 23, 2002 to September 25, 2003, under the appropriate diagnostic codes. 

The Veteran's service-connected degenerative disc disease of the lumbar spine has already been assigned a 10 percent rating during this time period.  From September 23, 2002 to September 25, 2003, the criteria used to evaluate disabilities pursuant to Diagnostic Codes 5292 and 5295 remained unchanged when compared to the previous period.  Given that the record did not include relevant evidence dated from September 23, 2002 to September 25, 2003, the respective analyses under Diagnostic Codes 5292 and 5295 from the previous time period are applicable to this period and need not be repeated.  

In addition to those analyses, the regulatory amendments effective from September 23, 2002 to September 25, 2003, included a chart wherein the typical range of motion for the lumbar spine was provided.  Specifically, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (from September 23, 2002 to September 25, 2003).  The Veteran's degenerative disc disease of the lumbar spine was productive of flexion from zero to 90 degree; extension from zero to 25 degrees; right and left lateral flexion from zero to 25 degrees; and right and left lateral rotation from zero to 45 degrees.  Consequently, the Veteran demonstrated a full range of forward flexion; 83 percent of extension and bilateral lateral flexion; and 150 percent of bilateral lateral rotation.  As such, the Board finds that the Veteran's degenerative disc disease of the lumbar spine did not meet or more nearly approximate the criteria for "moderate" or "severe" limitation of lumbar spine motion pursuant to Diagnostic Code 5292, and did not meet or more nearly approximately the criteria for an rating in excess of 10 percent pursuant to Diagnostic Code 5295.  Specifically, with respect to Diagnostic Code 5295, the Board finds that the evidence of record did not demonstrate that the Veteran's range of lumbar spine motion was a "marked" limitation of forward bending in standing position.  38 C.F.R. §§ 4.6, 4.7, 4.71a, Diagnostic Codes 5292, 5295.

In making this determination, the Board has also considered whether there was any additional functional loss not contemplated in the 10 percent evaluation for the Veteran's orthopedic manifestations.  See 38 C.F.R. §§ 4.40, 4.59 (from September 23, 2002 to September 25, 2003); see also DeLuca, 8 Vet. App. at 206.  Again, there was no relevant evidence associated with the claims file dated during this time period.  Consequently, the Board's previous finding that a rating in excess of 10 percent for the Veteran's degenerative disc disease of the lumbar spine is not warranted based on functional loss holds true for this time period and need not be repeated here.  38 C.F.R. §§, 4.7, 4.71a, Diagnostic Code 5292, 5295; Mitchell, 25 Vet. App. at 37-44.

As discussed above, the regulatory amendments effective from September 23, 2002 to September 25, 2003, directed VA to combine any orthopedic and neurological manifestations in order to assign the appropriate rating.  See 38 C.F.R. § 4.25 (2011).  However, as discussed above, the evidence of record did not demonstrate that the Veteran's degenerative disc disease of the lumbar spine was productive of neurological symptoms or disorders prior to September 23, 2002.  The Veteran both endorsed and denied lower extremity neurological symptoms during the October 1999 VA examination, and the record was otherwise silent as to complaints of or treatment for neurological symptoms.  There was no relevant evidence of record dated from September 23, 2002 to September 25, 2003, and, thus, the Board's finding that the Veteran's degenerative disc disease of the lumbar spine was not manifested by neurological symptoms prior to September 23, 2002, is applicable to this time period as well.  

As there are no neurological manifestations of the Veteran's degenerative disc disease of the lumbar spine, the Board finds that a rating in excess of 10 percent is not warranted based on the combination of orthopedic and neurological manifestations of his degenerative disc disease of the lumbar spine.  38 C.F.R. § 4.25.  As such, the Board finds that a rating in excess of 10 percent of degenerative disc disease of the lumbar spine is not warranted from September 23, 2002 to September 25, 2003.  38 C.F.R. § 4.71a, Diagnostic Code 5293.


[CONTINUED ON NEXT PAGE]

3.  Degenerative Disc Disease of the Lumbar Spine From
September 25, 2003 to September 21, 2010

According to a January 2004 VA treatment report, the Veteran underwent a computed tomography scan of his pelvis primarily due to a history of prostate cancer.  The scan revealed sclerosis of the superior endplate of S1 and the inferior endplate of L5, likely due to degenerative disc disease.

In August 2004, the Veteran underwent an Internal Medicine Consultative Examination for the Bureau of Disability Determination Services, including an assessment of "joint problems."  A physical examination demonstrated that the Veteran was well-developed, well-nourished, and in no acute distress.  He "moved about" without apparent hesitation, difficulty, or discomfort, and he ambulated normally in the examination room.  When transitioning from sitting to supine position and vice versa, the Veteran complained of low back pain.  No deformity was observed in the Veteran's back.  There was normal lumbar curvature, no muscle spasm, no tenderness.  Range of motion testing was administered and demonstrated flexion to 90 degrees; extension to 30 degrees; and bilateral lateral flexion to 25 degrees, which was described as "within normal limits."  A straight leg test was negative, bilaterally.  Due to "problems" with his back, the Veteran was not able to squat, and his back pain was increased by heel and toe walking.  The Veteran did not need an assistive device to walk, and had no difficulties with getting onto or off the examination table.  Neurologically, there was no localized muscle wasting, twitching, atrophy, paralysis, or involuntary movement.  Sensation to pinprick and light touch were symmetric and within normal limits, and motor strength was 5/5 in upper and lower extremities.  Ultimately, the examining doctor opined that the Veteran's lumbosacral spine was "somewhat" painful with bending and stretching, but that there was "no limitation."

According to a February 2005 Indiana Department of Family and Social Services Disability Determination Bureau record, the Veteran did not complain of low back symptoms.  He reported that he was able to walk 50 to 100 feet without a cane; stand for 45 minutes; climb 12 steps slowly; and lift 20 pounds.  A review of the Veteran's systems revealed no relevant neurological symptoms, a normal gait, and no limping.  He did not use an assistive device, and he was able to perform tandem and heel and toe walking.  There was no back deformity; the curvature of his spine was normal; there was no kyphosis or scoliosis; and no tenderness.  Range of motion testing was apparently administered, but the findings, expressed in degrees, were not provided.  The Veterans' range of back motion was described as "good," however.  

A February 2005 Physical Residual Functional Capacity assessment demonstrated that the Veteran complained of arthritic joint discomfort, namely, low back pain.  He reported "some" limitation of spine range of motion, but there were no findings in terms of degrees.  The Veteran endorsed being able to occasionally lift and/or carry 50 pounds; frequently lift and/or carry 25 pounds; stand and/or walk for about 6 hours in an 8-hour work day; and an "unlimited' ability to push and/or pull.  He was able to walk "normally," without assistance.  Neurologically, he was intact.  With respect to "postural limitations," the Veteran asserted that he "never" had difficulties with climbing ladders, ropes, or scaffolds, but "occasionally" had issues with climbing ramps or stairs.  Moreover, he reported frequent difficulties with balancing and kneeling, and occasional difficulties with stooping, crouching, and crawling.  

In March 2007, the Veteran underwent a VA examination to ascertain the severity of his service-connected degenerative disc disease of the lumbar spine.  During the examination, the Veteran reported pain, mostly in the right and left sides of the lateral aspect of the lower lumbar region.  He stated that his pain extended down to the buttocks and down to the posterior aspect of his knees.  He described the pain as "intermittent," but that it was becoming "more progressive."  He denied bowel and bladder incontinence and focal neurological deficits.  The Veteran did not describe any incapacitating episodes.  He stated that he sometime felt as though he needed a cane, but did not have one available to him.  He endorsed an ability to walk four blocks before experiencing a significant increase in low back pain.  He denied a history of surgical intervention of his low back.  A physical examination revealed a slight antalgic gait, favoring the left knee.  He was able to tow raise and heel walk.  Range of motion testing demonstrated flexion to 80 degrees, "further limited by pain and stiffness" at 80 degrees; extension to 20 degrees, "further limited by pain and stiffness" at 20 degrees; and bilateral lateral rotation and extension to 30 degrees, with "minimal" discomfort at 30 degrees.  The Veteran described most of his pain in the lower lateral aspect of the right and left sides of the lumbar spine.  There were no paraspinal musculature spasms.  Muscle function testing was 5/5 for each tested aspect, and deep tendon reflexes were 1+ for each tested aspect.  Straight leg testing was negative, and sensation to light touch was grossly intact.  Radiological examination of the Veteran's back showed marked narrowing of the disc space between L4/L5 and L5/S1.  L5 showed mild posterolisthesis with relation to S1.  Spondylosis mostly in the L5/S1 disc.  There was sclerosis of the vertebral endplate at the L5/S1 level.  Vacuum phenomena at the same level were noted.  Facet osteoarthritic changes were seen mostly in the lower lumbar spine level.  Osteophytes of the L5 anterior inferior margin were noted.  The impression was "severe" degenerative disc disease at L5-S1.  Further, there appeared to be evidence of an "old" sclerotic pars defect at the L5 pars region in the lower lumbar region, with facet joint arthropathy.  The examiner then opined:

The ranges of motion during passive, active, and three repetitive motions are the same.  There is no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  No assistive devices.  There are no incapacitating episodes or radiation of pain, and no neurologic findings or effect on the usual occupation or daily activities.

An April 2008 VA treatment report showed that the Veteran complained of pain.  He stated that he did not take anti-inflammatory medications because he thought it raised his blood pressure.

According to a May 2008 private treatment report, the Veteran underwent magnetic resonance imaging of his low back that revealed disc and facet degenerative changes present, with mild straightening of the lumbar spine.  L1-L2 was normal.  L2-L3 and L3-L4 showed mild disc and facet degenerative, but no herniation or stenosis.  "Greater involvement" was seen at L4-L5, with mild central spinal canal narrowing from bulging disc and facet degeneration and hypertrophy, including fluid within the facets, bilaterally.  There was bilateral neural foraminal encroachment, slightly greater to the right side.  L5-S1 showed even greater disc degeneration, with visible marked narrowing of the disc space and secondary endplate bony degenerative changes.  There is bilateral neural foraminal encroachment worse on the left, but the central canal did not appear significantly stenotic.  The impression was mild central spinal canal narrowing at L4-L5; mild right neural foraminal stenosis at L4-L5; and L5-S1 bilateral foraminal stenosis and patent central canal.

A May 2008 private treatment report demonstrated that the Veteran underwent a radiological examination of his pelvis and lower back.  Degenerative changes were seen in the lower lumbar spine.

According to a May 2008 VA treatment report, the Veteran returned for a follow-up appointment for low back pain due to ineffective pain medication.

A separate May 2008 VA treatment demonstrated that the Veteran complained of increased lower back pain over the previous few days.  He denied any new weakness, tingling, or numbness in his legs, but endorsed pain that occasionally radiated into buttocks and lateral legs to level of knees.  He denied recent heavy lifting and activity.  A physical examination revealed lower back tenderness to palpation of paraspinous muscles, decreased flexion and extension of back, 4+/5 strength in bilateral lower extremities; and symmetric 1+ patellar reflexes.  The doctor then reviewed March 2007 imaging studies.

A June 2008 VA treatment report demonstrated that the Veteran complained of chronic low back pain that had increased in severity over the previous several months.  He rated his pain a 10 on a 10-point pain scale with activity, and zero when at rest.  The Veteran also complains of pain radiating into his lower left extremity to his knee, and denied weakness, numbness, or tingling of bilateral lower extremities.  He also denied bowel or bladder problems.  A physical examination demonstrated no atrophy or asymmetry of the lumbar spine or lumbar paraspinal muscles.  There was tenderness to palpation.  Range of motion testing demonstrated decreased lumbar spine flexion and extension, but specific measurements were not provided.  Muscle strength was assessed to be 4 or 4+/5, the exception of one test aspect, which was 5/5.  Sensation to light touch and vibration intact, bilaterally.  Reflexes were 1+, bilaterally, and there was no conus, a negative Hoffman's sign, and a negative Babinski sign.  The Veteran's gait was "stiff," forward postured, and with a slow cadence.  The examiner reviewed the findings from a private May 2008 magnetic resonance image of the Veteran's lumbar spine.  Thereafter, the impression was mild central spine canal narrowing at L4-L5; mild right neural foraminal stenosis at L4-L5; L5-S1 bilateral foraminal stenosis and patent central canal.

According to a July 2008 VA treatment report, the Veteran complained of pain of a 7 on a 10-point pain scale.  His past medical history was significant for a longstanding history of lower back pain.  He was referred for physical therapy for treatment of "ongoing and constant" pain radiating down into his left leg.  Range of motion testing was within normal limits for his bilateral lower extremities, but there was reduced motion with respect to forward flexion and extension, but the reduction was not expressed in terms of degrees.  He was able to ambulate without an assistive device and without an antalgic gait.

Separate July 2008 VA treatment reports demonstrated that the Veteran complained of pain rating a 4 and a 6 on a 10-point pain scale.  With that said, however, the Veteran endorsed a wider range of pain-free lumbar motion.  

An August 2008 VA treatment report demonstrated that the Veteran underwent physical therapy for his lower back.  He complained that he continued to experience lower back pain "on and off."  After the session, the therapist noted that the Veteran was to be discharge from treatment after the next session.

A September 2008 VA treatment report demonstrated that the Veteran underwent physical therapy for low back pain.  The Veteran stated that he felt "good" every time he came to therapy.  He also stated that long distance walking still bothered him.  After the session was over, the therapist opined that the Veteran had reached maximum benefits from physical therapy service.  The Veteran had achieved increased lumbar flexibility, but still complained of low back pain during prolong standing and long distance walking.  He was advised to see his primary doctor for alternative treatment.

An October 2008 VA treatment report showed that the Veteran complained of "mild" paraspinal tenderness.  He also denied bowel and bladder incontinence.  The assessment was osteoarthritis; he was referred for physical therapy as this apparently helped in the past.

A November 2008 VA treatment report demonstrated that the Veteran complained of back pain mostly localized to the lumbosacral paraspinal muscles, but occasionally or rarely radiated to the right ankle.  The Veteran denied bowel or bladder incontinence.  A physical examination demonstrated that the Veteran was well-developed; well-nourished; in no acute distress.  Strength was 5/5 in the bilateral lower extremities.  Spinal flexion is within normal limits, as is extension.  Facet loading produces no pain.  Neurologically, cranial nerves II through XII were grossly intact.  Sensation was intact to light touch and pinprick.  Deep tendon reflexes are 2+ in the bilateral extremities.  The Veteran asserted that he could walk more than three blocks without a straight cane.  He endorsed being independent with activities of daily living.

A June 2009 VA treatment report showed that the Veteran was instructed on the usage of a cane during a physical therapy session for his lower back pain.

Several VA treatment reports, dated in August 2009, demonstrated that the Veteran appeared for physical therapy.  During one of these sessions, he complained of pain in his lower back that radiated into bilateral hips, groin area, and legs, with numbness and tingling in his bilateral feet.  He described the pain as an intermittent sharp pain.  He also asserted that his pain aggravated during active range of motion testing; prolonged sitting and standing, walking, negotiating stairs, and in cold weather.  He stated that he can walk for one to two blocks before needing to stop due to pain.  A physical examination revealed decreased lordosis; moderate tenderness of paraspinal muscles, quadriceps, and hamstrings.  Range of motion testing demonstrated a limitation of 30 percent for all lumbar spine movements, which translated into 63 degrees of forward flexion; 21 degrees of lateral extension, bilaterally; 21 degrees of lateral rotation, bilaterally; and 21 degrees of extension.  See 38 C.F.R. § 4.71a, Plate V.  A manual muscle test demonstrated a score of grossly 4/5 for his paraspinal muscles.  Further, the veteran's bilateral hips flexors were 4/5; abductors were 4/5; adductors were 4+/5, and extension 5/5.  His bilateral quadriceps were 4+/5 and his hamstrings were 4/5.  At the conclusion of the physical examination, the doctor opined:

[The Veteran] presents with soft tissue dysfunction, decrease in functional mobility due to ongoing chronic neck [and] [low back pain] complaints, decrease in ...lumbar [range of motion and bilateral lower extremity] flexibility, decrease in [bilateral lower extremity] and core strength, and decrease in muscle strength and endurance.  [The Veteran] would benefit from [physical therapy and prescription medication] to increase functional status [and from addressing [the] following goals.

On September 25, 2003, the applicable regulations were amended.  Specifically, under the new regulations, all service-connected spine disabilities (Diagnostic Codes 5235 to 5243) are rated pursuant to The General Rating Formula for Diseases and Injuries of the Spine (The General Rating Formula), unless the spinal disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes pursuant to Diagnostic Code 5243.  

The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine; a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.

The amended regulations maintained the chart demonstrating the typical range of lumbar spine motion for VA compensation purposes.  For the sake clarity, it will be repeated here.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent rating with evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

Preliminarily, the Veteran did not assert and the evidence of record did not support finding that his service-connected degenerative disc disease of the lumbar spine was productive of incapacitating episodes within the regulatory definition.  As such, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine is not warranted from September 25, 2003 to September 21, 2010 pursuant to The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Note (1).

From September 25, 2003 to September 21, 2010, the Veteran's service-connected degenerative disc disease of the lumbar spine was manifested by the following symptoms:  pain; "severe" degenerative disc disease at L5-S1; mild central spinal canal narrowing at L4-L5; mild right neural foraminal stenosis at L4-L5; L5-S1bilateral foraminal stenosis and patent central canal; mild straightening of the lumbar spine; paraspinal tenderness; no muscle spasm; no kyphosis or scoliosis; no atrophy or asymmetry; forward flexion to between 63 and 90 degrees; extension to between 20 and 30 degrees; bilateral lateral flexion to between 21 and 30 degrees; bilateral lateral flexion/extension to between 21 and 30 degrees.  On another occasion, the Veteran's range of lumbar spine motion was assessed, but was not expressed in terms of degrees.  On that occasion, however, the Veterans' range of lumbar spine motion was characterized as "good."  

As such, the Veteran's combined range of motion was not shown to be less than 120 degrees; forward flexion was not shown to be greater than 30 degrees, but less than 60 degrees; and forward flexion was not shown to be 30 degrees or less.  Further, there was no evidence of muscle spasm or guarding that was productive of an abnormal gait or abnormal spinal contour.  Moreover, there was no evidence that the Veteran's degenerative disc disease of the lumbar spine was manifested by ankylosis, be it favorable or unfavorable.  Consequently, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine is not warranted pursuant to the General Rating Formula.  38 C.F.R. § 4.71a.

In making this finding, the Board considered whether there was any additional functional loss not contemplated in the 10 percent evaluation for the Veteran's degenerative disc disease of the lumbar spine from September 25, 2003 to September 21, 2010.  See 38 C.F.R. §§ 4.40, 4.59 (September 25, 2003 to September 21, 2010); see also DeLuca, 8 Vet. App. at 206.  The evidence during this time period demonstrated additional functional limitations beyond the limitation of motion described above.  On one occasion, the Veteran was not able to squat due to "problems" with his back, and his back pain was increased by heel and toe walking.  Moreover, he reported frequent difficulties with balancing and kneeling, and occasional difficulties with stooping, crouching, and crawling.  He was also instructed on the usage of a cane.  However, on a separate occasion, he was able to walk "normally," without assistance.  The Veteran endorsed being able to occasionally lift and/or carry 50 pounds; frequently lift and/or carry 25 pounds; stand and/or walk for about 6 hours in an 8-hour work day; and an "unlimited' ability to push and/or pull.  With respect to "postural limitations," the Veteran asserted that he "never" had difficulties with climbing ladders, ropes, or scaffolds, but "occasionally" had issues with climbing ramps or stairs.  A VA examiner opined that there were no effects on the Veteran's usual occupation or daily activities.  Additionally, the range of motion during passive, active, and three repetitive motions were determined to be the same, and there was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  The March 2007 VA examiner opined that the Veteran's range of motion was "further" limited by pain and stiffness, but that the "further" limitation was at the endpoints of each motion tested.  The Veteran's lumbosacral spine was described as "somewhat" painful with bending and stretching, but that there was "no limitation."  Based on the above, the Board finds that the Veteran's disability picture did not meet or more nearly approximate the criteria for a higher rating.  38 C.F.R. §§ 4.7, 4.71a, General Rating Formula.  Accordingly, an evaluation in excess of 10 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine is not warranted.

Additionally, as part of the General Rating Formula, the amended regulations that took effect September 26, 2003, provided that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately from the orthopedic manifestations, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

During this period, the Veteran did not assert and the evidence of record did not support findings that his service-connected degenerative disc disease of the lumbar spine was productive of bowel and bladder incontinence.  As such, a separate rating for either of these disorders is not warranted.  Id.

The evidence of record during this period demonstrated that the Veteran endorsed pain that radiated from his low back into his hips, groin, buttocks, knees, and ankles.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  With that said, however, straight leg testing was consistently negative, bilaterally.  There was no localized muscle wasting, twitching, atrophy, paralysis, or involuntary movement.  Sensation to pinprick and light touch were symmetric and within normal limits.  The Veteran also denied focal neurological deficits.  Further, the Veteran's lumbar spine was described as being neurologically intact.  Muscle function testing was 4+ or 5/5 and deep tendon reflexes were 1+ or 2+ for each tested aspect.  Consequently, although the Veteran's statements are competent and credible evidence as to the presence of radiating pain, the Board is more persuaded by the clinical evidence of record.  Accordingly, the Board finds that the Veteran's service-connected degenerative disc disease of the lumbar spine was not productive of neurological symptoms or a disorder and, thus, a separate rating is not warranted.  Id.   

B.  Entitlement to a Rating in Excess of 20 Percent for Degenerative Disc Disease of the Lumbar Spine on and After September 21, 2010

In September 2010, the Board remanded the Veteran's claim of entitlement to an increased rating for his service-connected back disability.  Therein, Board found that the evidence of record was unclear as to the exact nature of the Veteran's service-connected back disability.  Specifically, the evidence of record included diagnoses of "low back syndrome" and subsequent diagnoses of degenerative disc disease.  As such, the Board found that a remand was warranted in order to ascertain whether there were two distinct back disabilities, or a back disability that underwent a change in diagnosis, or whether degenerative disc disease was a more accurate diagnosis.

On September 21, 2010, the Veteran underwent a VA examination to ascertain the nature and severity of his service-connected back disability.  After the Veteran detailed his inservice experiences and symptoms, and his post-service symptoms and treatment, a physical examination was administered.  Range of motion testing demonstrated flexion from zero to 60 degrees, with pain at 60 degrees; extension from zero to 10 degrees, with pain at 10 degrees; and lateral flexion and rotation from zero to 10 degrees, with pain at 10 degrees, bilaterally.  Straight leg raise testing was negative, bilaterally.  Deep tendon reflexes were hypoactive, but equal in knee jerk and ankle jerk.  The impression was degenerative lumbar disk disease.  The examiner then opined:

This is the only back condition and is the same as the 'low back syndrome.'  X-ray shows marked narrowing of the disc spaces between L4/L5 and L5/S1.  L5 shows mild postero listhesis [sic] with relation to S1.  Spondylosis mostly in the l5/S1 disc.  There is sclerosis of the vertebral endplates at the L5/S1 level.  Vacuum phenomena at the same level is noted.  Facet osteoarthritis changes seen mostly in the lower lumbar spine level.  Osteophytes of the L5 anterior inferior margin noted.

The ranges of motion during passive, active, and three repetitive motions are the same.  There is no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  No assistive devices.  There are no incapacitating episodes or radiation of pain, and no neurologic findings or effect on the usual occupation or daily activities.

It is my belief that the [Veteran]'s symptoms have consistently been related to degenerative disk disease and there has only been one diagnosis in the past and there is only one diagnosis in the present.

There was no evidence of any radicular findings in the lower extremities.

The record did include evidence dated after the September 21, 2010 VA examination wherein the severity of the Veteran's degenerative disc disease of the lumbar spine was assessed.  As discussed above, the Veteran's service-connected degenerative disc disease of the lumbar spine has already been assigned a 20 percent rating on and after September 21, 2010.  Thus, the Board must address whether a rating in excess of 20 percent is warranted on and after September 21, 2010, and whether any separate ratings are warranted for neurological symptoms or disorders.

Preliminarily, the Board finds that the Veteran did not assert nor did the evidence of record support finding that his degenerative disc disease of the lumbar spine was productive of incapacitating episodes on and after September 21, 2010.  As such, the Board finds that a rating in excess of 20 percent is not warranted on and after September 21, 2010 for the Veteran's service-connected degenerative disc disease of the lumbar spine pursuant to The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Note (1).  The Board will not address the Veteran's claim under The General Rating Formula.

In order to for a rating in excess of 20 percent to be assigned for the Veteran's service-connected degenerative disc disease of the lumbar spine on and after September 21, 2010, the evidence during that period must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; unfavorable ankylosis of the entire thoracolumbar spine; or unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  The evidence of record dated on and after September 21, 2010 demonstrated forward flexion from zero to 60 degrees, and there was no evidence of favorable or unfavorable ankylosis.  As such, the Board finds that a rating in excess of 20 percent on and after September 21, 2010 is not warranted pursuant to The General Rating Formula.  Id.

In making this finding, the Board considered whether there was any additional functional loss not contemplated in the 20 percent evaluation for the Veteran's degenerative disc disease of the lumbar spine on and after September 21, 2010.  See 38 C.F.R. §§ 4.40, 4.59 (on and after September 21, 2010); see also DeLuca, 8 Vet. App. at 206.  Range of motion testing during the September 21, 2010 VA examination demonstrated flexion from zero to 60 degrees, with pain at 60 degrees; extension from zero to 10 degrees, with pain at 10 degrees; and lateral flexion and rotation from zero to 10 degrees, with pain at 10 degrees, bilaterally.  Further, the examiner determined that the Veteran's range of motion during passive, active, and three repetitive motions were the same.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  Moreover, the examiner opined that there was no effect on the Veteran's usual occupation or daily activities.  Accordingly, the Board finds that the Veteran's disability picture did not meet or more nearly approximate the criteria for a higher rating based on additional functional loss.  Id.  Accordingly, an evaluation in excess of 20 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine is not warranted.  38 C.F.R. §§ 4.7, 4.71a, General Rating Formula.

On and after September 21, 2010, the Veteran did not complain of and the evidence of record did not demonstrate any associated neurological manifestations of the Veteran's service-connected degenerative disc disease of the lumbar spine.  Specifically, straight leg raise testing was negative, bilaterally.  And, while deep tendon reflexes were hypoactive, the Veteran's knee jerk and ankle jerk were equal.  The September 21, 2010 VA examiner discovered no evidence of any radicular findings in the lower extremities.  As such, the Board finds that the Veteran's service-connected degenerative disc disease of the lumbar spine was not manifested by neurological symptoms or disorder and, thus, a separate rating for such is not warranted.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

With respect to each of the periods discussed above, while there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected degenerative disc disease of the lumbar spine, the evidence shows no additional distinct periods of time wherein this disability has varied to such an extent that a rating greater or less than the current evaluations would be warranted.  Cf. 38 C.F.R. § 3.344.

III.  Extraschedular Ratings

Normally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  


A.  Acquired Psychiatric Disability, to Include PTSD and 
Dysthymic Disorder, Prior to June 16, 2003

The disability picture associated with the Veteran's acquired psychiatric disability, to include PTSD and dysthymic disorder, prior to June 16, 2003, is not so unusual or exceptional in nature as to render the schedular rating inadequate.  The Veteran's acquired psychiatric disability, to include PTSD and dysthymic disorder was evaluated as a mental disorder prior to June 16, 2003, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9433, the criteria of which is found by the Board to contemplate the level of occupational and social impairment caused by this disability.  Id.  The Board acknowledges the use of the term "such as" in the General Rating Formula for Rating Mental Disorders, which demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  38 C.F.R. § 4.130; Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  Accordingly, the evidence considered in determining the level of impairment under the General Rating Formula for Rating Mental Disorders is not restricted to the symptoms provided therein.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  Id. Throughout this period, the Veteran' acquired psychiatric disability, to include PTSD and dysthymic disorder, was manifested by sleep difficulties; nightmares; intrusive thoughts or memories about military service; flashbacks; hypervigilance; sleep difficulties; anger; bouts of rage; depression; depressed mood; anxiety; paranoia; one instance of homicidal ideations; one instance of suicidal ideations; avoidance of crowds; severe social withdrawal; impulsivity; and feelings of being "up tight" and "stressed out," with a Global Assessment of Functioning score of 65, 60 or 61, and 40.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability picture is adequately represented by the already assigned 30 percent disability rating.  A rating in excess of 30 percent is provided for certain manifestations of acquired psychiatric disability, to include PTSD and dysthymic disorder, but the evidence demonstrates that those manifestations were not present prior to June 16, 2003.  Accordingly, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, The General Rating Formula for Rating Mental Disorders; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

B.  An Acquired Psychiatric Disability, to Include PTSD and
Dysthymic Disorder, Prior to October 6, 2009

The disability picture associated with the Veteran's acquired psychiatric disability, to include PTSD and dysthymic disorder, prior to June 16, 2003, is not so unusual or exceptional in nature as to render the schedular rating inadequate.  The Veteran's acquired psychiatric disability, to include PTSD and dysthymic disorder, was evaluated as a mental disorder prior to June 16, 2003, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9433, the criteria of which is found by the Board to contemplate the level of occupational and social impairment caused by this disability.  Id.  Throughout this period, the Veteran' acquired psychiatric disability, to include PTSD and dysthymic disorder, was manifested by flashbacks; irritability; a short temper; anger; anxiety; depression; crying; sleep difficulties, including insomnia; nightmares; night sweats; feelings of insecurity and inferiority; low energy; mood swings, but full-ranging mood; intrusive thoughts; "elaborate" and "exhausting" hypervigilance and hyperarousal; some vague paranoid ideation; problems with understanding, remembering, and carrying out detailed instructions, but grossly intact short and long term memory; infrequent intrusive thoughts; impaired impulse control; avoidance of crowds; increased startle responses; an affect that was congruous with thought content, full-ranging, and appropriate; no indications of a psychotic process; no audio or visual hallucinations or delusions; abstraction abilities grossly intact for the most part; no suicidal or homicidal ideations and/or plans; judgment and concentration intact; and GAF scores that predominately ranged from 50 to 60, and isolated GAF scores of 68, 42, and 32.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability picture is adequately represented by the already assigned 20 percent disability rating.  Mauerhan, 16 Vet. App. at 442-3.  A rating in excess of 20 percent is provided for certain manifestations of acquired psychiatric disability, to include PTSD and dysthymic disorder, but the evidence demonstrates that those manifestations were not present prior to October 6, 2009.  Accordingly, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, General Rating Formula for Rating Mental Disorders; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749.  

C.  Degenerative Disc Disease of the Lumbar Spine Prior to September 21, 2010

Prior to September 21, 2010, the disability picture associated with the Veteran's degenerative disc disease of the lumbar spine is not so unusual or exceptional in nature as to render the rating inadequate.  The Veteran's degenerative disc disease of the lumbar spine was evaluated as a musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5293 and 5243, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Prior to September 21, 2010, the Veteran's lumbar spine disability was manifested by pain; "severe" degenerative disc disease; paraspinal tenderness; reduced range of motion; mild straightening of the lumbar spine; no muscle spasm; no kyphosis or scoliosis; no atrophy or asymmetry; a 10-day period of incapacitation; subjective reports of incapacitating episodes two to three times each year; and no neurological symptoms.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability picture is congruent with the already assigned 20 percent disability rating.  A rating in excess of 20 percent is provided for certain manifestations of degenerative disc disease of the lumbar spine, but the evidence demonstrates that those manifestations were not present prior to September 21, 2010.  Accordingly, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5243; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749.  

D.  Degenerative Disc Disease of the Lumbar Spine
On and After to September 21, 2010

On and after September 21, 2010, the disability picture associated with the Veteran's degenerative disc disease of the lumbar spine is not so unusual or exceptional in nature as to render the rating inadequate.  The Veteran's degenerative disc disease of the lumbar spine was evaluated as a musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, the criteria of which is found by the Board to wholly contemplate the level of occupational and social impairment caused by this disability.  Id.  On and after September 21, 2010, the Veteran's degenerative disc disease of the lumbar spine was manifested by pain; "severe" degenerative changes; forward flexion from zero to 60 degrees, with pain at 60 degrees; extension from zero to 10 degrees, with pain at 10 degrees; lateral flexion and rotation from zero to 10 degrees, with pain at 10 degrees, bilaterally; no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups; negative straight leg raise testing, bilaterally; hypoactive, but equal deep tendon reflexes; and no incapacitating episodes.  The Board finds that the already assigned 20 percent rating more than adequately contemplates this disability picture.  The Rating Schedule provides evaluations in excess of 20 percent for certain manifestations of lumbar spine disabilities, but the evidence demonstrates that those manifestations are not present on and after September 21, 2010.  Accordingly, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5243; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749.  

Thus, the Board finds that the threshold determination for a referral for extraschedular consideration was not met with respect to the Veteran service-connected acquired psychiatric disability, including PTSD and dysthymic disorder, or degenerative disc disease of the lumbar spine for any of the relevant periods and, consequently, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

Finally, in reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against ratings in excess of those already awarded, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


[CONTINUED ON NEXT PAGE]



ORDER

A rating in excess of 30 percent for an acquired psychiatric disability, to include PTSD and dysthymic disorder, prior to June 16, 2003, is denied.

A rating in excess of 50 percent for an acquired psychiatric disorder, to include PTSD and dysthymic disorder, prior to October 6, 2009, is denied.

A rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to September 21, 2010, is denied.

A rating in excess of 20 percent for degenerative disc disease of the lumbar spine on and after September 21, 2010, is denied



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


